Case 19-10844-BLS   Doc 651-2   Filed 04/20/20   Page 1 of 43




                      EXHIBIT B
              Case 19-10844-BLS        Doc 651-2     Filed 04/20/20    Page 2 of 43




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE


                                              )
In re:                                        )     Chapter 11
                                              )
Achaogen, Inc.,                               )     Case No. 19-10844 (BLS)
                                              )
                             Debtor.          )
                                              )


FIRST AMENDED CHAPTER 11 PLAN OF LIQUIDATION JOINTLY PROPOSED BY
          ACHAOGEN, INC. AND THE OFFICIAL COMMITTEE OF
             UNSECURED CREDITORS OF ACHAOGEN, INC.



KLEHR HARRISON HARVEY                              MORRIS, NICHOLS, ARSHT &
BRANZBURG LLP                                      TUNNELL LLP
Domenic E. Pacitti (DE Bar No. 3989)               Derek C. Abbott (DE Bar No. 3376)
Sally Veghte (DE Bar No. 4762)                     Andrew R. Remming (DE Bar No. 5120)
919 Market Street, Suite 1000                      Matthew O. Talmo (DE Bar No. 6333)
Wilmington, Delaware 19801-3062                    Paige N. Topper (DE Bar No. 6471)
                                                   1201 Market Street, 16th Floor
-and-                                              Wilmington, Delaware 19899-1347

KLEHR HARRISON HARVEY                              -and-
BRANZBURG LLP
Morton Branzburg (admitted pro hac vice)           HOGAN LOVELLS US LLP
1835 Market Street, Suite 1400                     Richard L. Wynne (admitted pro hac vice)
Philadelphia, Pennsylvania 19103                   Erin N. Brady (admitted pro hac vice)
                                                   1999 Avenue of the Stars, Suite 1400
-and-                                              Los Angeles, California 90067

AKIN GUMP STRAUSS
HAUER & FELD LLP
Arik Preis (admitted pro hac vice)
Mitchell P. Hurley (admitted pro hac vice)
One Bryant Park, Bank of America Tower
New York, New York 10036-6745


Dated: March 30,April 20, 2020
            Case 19-10844-BLS         Doc 651-2      Filed 04/20/20    Page 3 of 43




                                       INTRODUCTION

        Achaogen, Inc., the debtor and debtor-in-possession in the above-captioned chapter 11
case (the “Debtor”) and the Official Committee of Unsecured Creditors of Achaogen, Inc. (the
“Creditors’ Committee”, and together with the Debtor, the “Plan Proponents”), hereby jointly
propose the following plan of liquidation pursuant to the provisions of chapter 11 of the
Bankruptcy Code.

       For a discussion of the Debtor’s history, businesses, properties, key contracts, and a
summary and analysis of the Plan, stakeholders of the Debtor should review the Disclosure
Statement filed with the Bankruptcy Court to which the Plan is attached.                 ALL
CLAIMHOLDERS AND INTERESTHOLDERS ARE ENCOURAGED TO READ THE PLAN
AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY BEFORE VOTING TO
ACCEPT OR REJECT THE PLAN.

         The Plan provides for the wind down of the Debtor’s affairs, continued liquidation and
conversion of all of the Debtor’s remaining assets to Cash and the distribution of the net proceeds
realized therefrom, in addition to Cash on hand on the Effective Date of the Plan, to creditors
holding Allowed Claims as of the Record Date in accordance with the relative priorities
established in the Bankruptcy Code. The Plan does not provide for a distribution to holders of
Subordinated Claims or Interests, and their votes are not being solicited. The Plan contemplates
the appointment of a Plan Trustee to, among other things, finalize the wind down of the Debtor’s
affairs, resolve Disputed Claims, pursue any unreleased Causes of Action, implement the terms
of the Plan and the Plan Trust Agreement, make Distributions to holders of Allowed Claims and
administer the Plan Trust Assets.

        Under section 1125(b) of the Bankruptcy Code, a vote to accept or reject the Plan cannot
be solicited from a Claimholder until such time as the Disclosure Statement has been approved
by the Bankruptcy Court and distributed to Claimholders.

         The Debtor and Creditors’ Committee expressly reserve their respective rights to alter,
amend or modify the Plan, one or more times, before its substantial consummation, subject to the
restrictions on modification set forth in section 1127 of the Bankruptcy Code and Bankruptcy
Rule 3019 and otherwise set forth in this Plan.

NO SOLICITATION MATERIALS, OTHER THAN THE DISCLOSURE STATEMENT
AND RELATED MATERIALS TRANSMITTED THEREWITH AND APPROVED BY
THE BANKRUPTCY COURT, HAVE BEEN AUTHORIZED BY THE BANKRUPTCY
COURT FOR USE IN SOLICITING ACCEPTANCE OR REJECTION OF THE PLAN.




                                                    2
            Case 19-10844-BLS          Doc 651-2      Filed 04/20/20     Page 4 of 43




                                           ARTICLE I

A. Scope of Definitions

    All capitalized terms not otherwise defined herein shall have the meanings ascribed to them
in Article 1 of the Plan. Any term used in the Plan that is not defined herein, but is defined in the
Bankruptcy Code or the Bankruptcy Rules, shall have the meaning ascribed to that term in the
Bankruptcy Code or the Bankruptcy Rules.

B. Definitions

             1.1       “Administrative Claim” means a claim for payment of an administrative
expense of a kind specified in section 503(b) of the Bankruptcy Code and entitled to priority
pursuant to section 507(a)(2) of the Bankruptcy Code, including, but not limited to, (a) the actual,
necessary costs and expenses, incurred after the Petition Date, of preserving the Estate and
operating the businesses of the Debtor, including wages, salaries or commissions for services
rendered after the commencement of the Chapter 11 Case, (b) Professional Claims, and (c) all
fees and charges assessed against the Estate under chapter 123 of title 28, United States Code,
and all Allowed Claims that are entitled to be treated as Administrative Claims pursuant to a
Final Order of the Bankruptcy Court under section 546(c)(2)(A) of the Bankruptcy Code.

              1.2        “Administrative Tax Claim” means an Administrative Claim for any
tax of any kind specified in section 503(b)(1)(B) and (C) of the Bankruptcy Code and entitled to
priority pursuant to section 507(a)(2) of the Bankruptcy Code.

              1.3       “Allowed Claim” means a Claim or any portion thereof (a) that has been
allowed by a Final Order, or (b) as to which, on or by the Effective Date, (i) no proof of claim
has been filed with the Bankruptcy Court and (ii) the liquidated and noncontingent amount of
which is Scheduled, other than a Claim that is Scheduled in an unknown amount or as disputed,
or (c) for which a proof of claim in a liquidated amount has been timely filed with the
Bankruptcy Court pursuant to the Bankruptcy Code, any Final Order of the Bankruptcy Court or
other applicable bankruptcy law, and as to which either (i) no objection to its allowance has been
filed within the periods of limitation fixed by the Plan, the Bankruptcy Code or by any order of
the Bankruptcy Court or (ii) any objection to its allowance has been settled or withdrawn, or has
been denied by a Final Order, or (d) that is expressly allowed in a liquidated amount in the Plan.
The amount of an Allowed Claim shall be the lesser of the amount stated in a proof of claim filed
for such Claim (if less than the amount Scheduled for such Claim), the amount agreed to in a
written settlement, or the amount allowed by a Final Order. All Distributions on account of an
Allowed Claim will be made to the Claimholder of record on the Record Date.

             1.4        “Allowed [ ] Claim” means an Allowed Claim of the type described.

            1.5       “Asset Sales” means the sale of the Debtor’s Assets pursuant to the
separate orders approving the Heritage Sale Agreement [Docket No. 309], the Unity Sale
Agreement [Docket No. 327] and the Cipla Plazomicin Sale Agreement [Docket No. 371] and



                                                      3
            Case 19-10844-BLS          Doc 651-2      Filed 04/20/20     Page 5 of 43




any other asset sales that may be approved by the Bankruptcy Court and consummated before the
Effective Date.

            1.6        “Assumption Schedule” means the schedule, attached as an exhibit to
the Plan Supplement, listing the executory contracts and unexpired leases that will be assumed or
assumed and assigned pursuant to the Plan.

             1.7        “Avoidance Actions” means, unless otherwise released under a prior
Order of the Bankruptcy Court or under the Plan, Causes of Action against Persons arising under
sections 502, 510, 541, 542, 544, 545, 547, 548, 549, 550, 551 and 553 of the Bankruptcy Code,
or under related state or federal statutes and common law, including fraudulent transfer laws,
whether or not litigation is commenced to prosecute such Avoidance Actions.

              1.8      “Ballot” means each of the ballot forms that are distributed with the
Disclosure Statement to Claimholders with Claims in Classes that are impaired under the Plan
and entitled to vote under Article IV hereof in connection with the solicitation of acceptances of
the Plan.

           1.9        “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as
amended and codified in title 11 of the United States Code, 11 U.S.C. §§ 101, et seq.

             1.10       “Bankruptcy Court” means the United States Bankruptcy Court for the
District of Delaware or such other court as may have jurisdiction over the Chapter 11 Case.

              1.11      “Bankruptcy Rules” means (a) the Federal Rules of Bankruptcy
Procedure and the Official Bankruptcy Forms, as amended, (b) the Federal Rules of Civil
Procedure, as amended, as applicable to the Chapter 11 Case or proceedings therein, and (c) the
Local Rules of the Bankruptcy Court, as applicable to the Chapter 11 Case or proceedings
therein, as the case may be.

            1.12      “Bar Date” means the date or dates established by the Bankruptcy Court
and/or Bankruptcy Rule 3002 by which Proofs of Claim must be filed.

             1.13     “Business Day” means any day, excluding Saturdays, Sundays and legal
holidays, on which commercial banks are open for business in Wilmington, Delaware.

              1.14      “Cash” means U.S. currency, a certified check, cashier’s check or wire
transfer of good funds from any source.

             1.15      “Causes of Action” means, unless otherwise released under a prior Order
of the Bankruptcy Court or under the Plan, any and all actions, causes of action, suits, accounts,
controversies, agreements, promises, rights (including rights to legal remedies, equitable
remedies, and payment), claims, cross claims, third-party claims, interests, damages, debts,
judgments, demands, obligations, liabilities, defenses, offsets, powers, privileges, licenses, liens,
indemnities, guaranties, and franchises of any kind or character whatsoever, whether known,
unknown, foreseen, unforeseen, existing, hereinafter arising, reduced to judgment, not reduced to
judgment, liquidated, unliquidated, fixed, contingent, non-contingent, matured, unmatured,
suspected, unsuspected, disputed, undisputed, secured, or unsecured, and whether asserted or

                                                      4
             Case 19-10844-BLS          Doc 651-2      Filed 04/20/20     Page 6 of 43




assertable directly or derivatively, arising before, on, or after the Petition Date, in contract, tort,
law, equity, or pursuant to any other theory of law or otherwise. Causes of Action also include:
(a) any rights of setoff, counterclaim, or recoupment and any claims under contracts or for
breaches of duties imposed by law or in equity; (b) the right to object to or otherwise contest
Claims or Interests; (c) claims pursuant to section 362 or Chapter 5 of the Bankruptcy Code; (d)
any claims or defenses, including fraud, mistake, duress, and usury, and any other defenses set
forth in section 558 of the Bankruptcy Code; and (e) any state law fraudulent transfer claim. For
the avoidance of doubt, all Avoidance Actions and claims against, but not limited to, Cipla USA
Inc., Vipragen Biosciences Private Ltd. or any of the foregoing entities’ affiliates or subsidiaries
are Causes of Action.

            1.16      “Chapter 11 Case” means the Debtor’s bankruptcy case pending in the
Bankruptcy Court as case number 19-10844 (BLS).

             1.17      “Claim” means a claim against the Debtor, whether or not asserted, as
defined in section 101(5) of the Bankruptcy Code.

              1.18     “Claim Objection Deadline” means, subject to extension, the date that
is the first Business Day that is at least 180 calendar days after the Effective Date. For the
avoidance of doubt, the Claim Objection Deadline may be extended one or more times by the
Bankruptcy Court.

             1.19       “Claims Agent” means Kurtzman Carson Consultants LLC, the claims
and noticing agent of the Debtor.

             1.20       “Claimholder” means a holder of a Claim.

               1.21     “Class” means a category of Claimholders or Interestholders described in
Article II of the Plan.

               1.22     “Committee Settlement” means the settlement among Silicon Valley
Bank (as DIP Lender and Prepetition Lender), the Committee, and the Debtor as approved and
set forth in the DIP Order and as set forth on Exhibit A to the Plan.

             1.23       “Confirmation Date” means the date of entry of the Confirmation Order.

           1.24      “Confirmation Hearing” means the hearing before the Bankruptcy
Court on confirmation of the Plan and related matters under section 1128 of the Bankruptcy
Code.

              1.25      “Confirmation Hearing Notice” means the notice of, among other
things, the time for submitting Ballots to accept or reject the Plan, the date, time and place of the
Confirmation Hearing and the time for filing objections to the confirmation of the Plan.

            1.26        “Confirmation Order” means the order entered by the Bankruptcy
Court confirming in all respects all of the provisions, terms and conditions of this Plan.



                                                       5
            Case 19-10844-BLS          Doc 651-2      Filed 04/20/20     Page 7 of 43




             1.27       “Creditors’ Committee” means the Official Committee of Unsecured
Creditors consisting of the Persons appointed to such Committee in the Chapter 11 Case pursuant
to section 1102(a) of the Bankruptcy Code and their appointed successors, as amended from time
to time.

              1.28      “Cure” means with respect to the assumption and assignment of an
executory contract or unexpired lease pursuant to section 365(b) of the Bankruptcy Code, (a) the
distribution of Cash by the Debtor at or before the closing of the sale pursuant to the Asset Sales,
or (b) payment of Cash by the assignee, in an amount equal to all due and payable unpaid
monetary obligations, without interest, under such executory contract or unexpired lease, or such
other amount as may be agreed upon by the parties to the extent such obligations are enforceable
under the Bankruptcy Code and applicable non-bankruptcy law.

             1.29       “Debtor” shall have the meaning ascribed thereto in the Introduction.

              1.30       “Deficiency Claim” means, as to the DIP Lender or the Prepetition
Lender, that portion of such Creditor’s Allowed Secured Claim not paid or satisfied from the
proceeds of any sale or other disposition of the Debtor’s assets or return of such Secured
Creditor’s collateral; and, as to any other creditor asserting a Claim that is subject to a lien or
security interest in property of the Estate, such Claim to the extent it is (a) rendered an unsecured
claim by virtue of section 506(a) of the Bankruptcy Code and (b) otherwise determined to be an
Allowed Claim.

             1.31        “Defined Term” means any capitalized term that is defined in this
Section 1.1 of the Plan.

             1.32      “DIP Facility” means that senior secured and superpriority
debtor-in-possession term loan facility provided pursuant to the DIP Credit Agreement and DIP
Order.

               1.33       “DIP Facility Claim” means any Claim derived from, or based upon,
relating to, or arising from, the DIP Credit Agreement.

            1.34      “DIP Credit Agreement” means the Senior Secured Superpriority
Debtor-in-Possession Loan and Security Agreement governing the DIP Facility, dated as of April
15, 2019 between the Debtor and the DIP Lender (as amended, restated, supplemented or
otherwise modified from time to time), as well as any other documents entered into in connection
therewith.

             1.35      “DIP Lender” means Silicon Valley Bank as the lender that was a party
to the DIP Credit Agreement.

              1.36      “DIP Lender Cash” means the Plan Trust Assets that must be
distributed to Silicon Valley Bank, as DIP Lender and Prepetition Lender, in accordance with,
and subject to, the terms of the Committee Settlement and Proceeds Stipulation.




                                                      6
            Case 19-10844-BLS         Doc 651-2      Filed 04/20/20    Page 8 of 43




            1.37      “DIP Obligations” all obligations owed by the Debtor to the DIP Lender
on account of the DIP Facility and all obligations owing thereunder and under, or secured by, the
DIP Credit Agreement.

             1.38      “DIP Order” means the Final Order (i) Authorizing Achaogen, Inc. to
Obtain Postpetition Secured Financing, (ii) Granting Liens and Providing Superpriority
Administrative Expense Claims, (iii) Authorizing the Use of Cash Collateral, (iv) Granting
Adequate Protection, (v) Modifying the Automatic Stay, and (vi) Granting Related Relief [Docket
No. 478] entered on September 24, 2019.

             1.39      “Disallowed Claim” means a Claim, or any portion thereof, that (a) has
been disallowed by a Final Order or (b) is Scheduled at zero or as contingent, disputed or
unliquidated and as to which a Bar Date has been established, but no proof of claim has been
filed or deemed timely filed with the Bankruptcy Court pursuant to either the Bankruptcy Code
or any Final Order of the Bankruptcy Court or otherwise deemed timely filed under applicable
law.

             1.40      “Disclosure Statement” means the written disclosure statement that
relates to the Plan, as approved by the Bankruptcy Court pursuant to section 1125 of the
Bankruptcy Code and Bankruptcy Rule 3017, as such disclosure statement may be amended,
modified or supplemented from time to time.

            1.41     “Disclosure Statement Approval Order” means a Final Order
approving, among other things, the Disclosure Statement.

             1.42      “Disputed Claim” means a Claim, or any portion thereof, that is neither
an Allowed Claim nor a Disallowed Claim, and includes, without limitation, a Claim that (a) has
not been Scheduled or is Scheduled by the Debtor as unknown or as contingent, unliquidated or
disputed for which a proof of claim has been filed or (b) is the subject of an objection filed with
the Bankruptcy Court and which objection has not been withdrawn or overruled by a Final Order
of the Bankruptcy Court.

             1.43     “Distribution” means any distribution provided for in this Plan to
holders of Allowed Claims in full or partial satisfaction of such Allowed Claims.

            1.44      “Distribution Dates” means collectively, the First Distribution Date, any
Subsequent Distribution Date and the Final Distribution Date.

             1.45     “Distribution Record Date” or “Record Date” means the date that is
two (2) Business Days after the entry of an order by the Bankruptcy Court approving the
Disclosure Statement.

              1.46       “Distribution Reserve” means Cash from the Plan Trust in an amount
equal to the Distribution or Distributions under applicable classes of Claims that the Plan Trustee
shall be entitled to establish on account of Disputed Claims, which Cash will be held by the Plan
Trustee pending allowance of Disputed Claims, and then distributed on account of Allowed
Claims in accordance with Section 8.7(a) of the Plan. Notwithstanding anything to the contrary


                                                    7
            Case 19-10844-BLS          Doc 651-2      Filed 04/20/20     Page 9 of 43




herein, the DIP Lender Cash shall be paid to the Silicon Valley Bank, as DIP Lender and
Prepetition Lender, within five (5) business days of receipt and shall not be subject to, or held in,
the Distribution Reserve.

             1.47       “Effective Date” means the first Business Day on which the conditions
precedent set forth in Sections 10.2 of this Plan have been satisfied or waived as provided in
Section 10.3 of this Plan.

            1.48       “Escrow Account” means that certain account held with U.S. Bank
National Association pursuant to an escrow agreement by and between the Debtor and U.S. Bank
National Association dated as of May 24, 2019.

             1.49       “Estate Assets” means all of the right, title and interest of the Debtor in
and to property of whatever type or nature (real, personal, mixed, tangible or intangible),
including property of the Debtor’s Estate.

             1.50      “Estate” means the bankruptcy estate of the Debtor arising pursuant to
section 541 of the Bankruptcy Code.

             1.51       “Exculpated Claim means any Claim related to any act or omission in
connection with, derived from, based upon, related to or arising from any Exculpated Parties’
prepetition sale and restructuring efforts, postpetition sale and restructuring efforts, the Chapter
11 Case, including the negotiation, formulation, preparation or performance of the DIP Loan
Facility, the Asset Sales, the sale and liquidation of assets, formulation, preparation,
dissemination, negotiation, filing, confirmation, approval, implementation or administration of
the Disclosure Statement, the Plan, the property to be distributed under the Plan or any contract,
instrument, release or other agreement or document created or entered into in connection with the
Disclosure Statement, the Plan, the filing of the Chapter 11 Case, the pursuit of Confirmation and
consummation of the Plan and the administration and implementation of the Plan, or the
Distribution of property under the Plan or any other related agreement.

              1.52       “Exculpated Party” means each of: (a) the Debtor, (b) the Debtor’s
Estate, and (c) the Plan Trustee, (d) the Creditors’ Committee, and its members in their capacity
as such, and (e) Silicon Valley Bank in its capacity as Prepetition Lender and DIP Lender, and
with respect to clauses (a) through (ec) such entities’ predecessors, participants, successors and
assigns, subsidiaries, affiliates, beneficial owners, managed accounts or funds, current and former
officers, directors, managers, principals, shareholders, direct and indirect equity holders,
members, partners (general and limited), employees, agents, advisory board members, financial
advisors, attorneys, accountants, investment bankers, consultants, representatives, management
companies, fund advisors and other Professionals.

             1.53       “Exhibit” means an exhibit annexed to the Plan.

            1.54      “Face Amount” means (a) when used in reference to a Disputed or
Disallowed Claim, the full stated amount claimed by the Claimholder in any proof of claim filed
with the Bankruptcy Court, and (b) when used in reference to an Allowed Claim, the allowed
amount of such Claim.

                                                      8
              Case 19-10844-BLS      Doc 651-2     Filed 04/20/20     Page 10 of 43




            1.55     “Final Decree” means the order entered pursuant to section 350, of the
Bankruptcy Code, Bankruptcy Rule 3022, and Local Rule 5009-1 closing the Chapter 11 Case.

              1.56      “Final Distribution Date” means the date(s) on which a final
Distribution is made to holders of Allowed Claims entitled to Distributions therefrom. The Final
Distribution Date(s) shall be one or more dates, as determined by the Plan Trustee, which is after
the liquidation into Cash of all Plan Trust Assets (other than those assets abandoned by the
Debtor or the Plan Trustee, as applicable) and the collection of other sums due or otherwise
remitted or returned to the Estate or Plan Trust.

            1.57       “Final Order” means an order or judgment, the operation or effect of
which has not been stayed, reversed or amended and as to which order or judgment (or any
revision, modification or amendment thereof) the time to appeal or seek review or rehearing has
expired and as to which no appeal or petition for review or rehearing was filed or, if filed,
remains pending.

              1.58      “First Distribution Date” means with respect to a Claim that is Allowed
as of the Effective Date, the Effective Date or the date that is as soon as reasonably practicable
after the Effective Date.

             1.59       “Future Cash Proceeds” means all amounts as defined in the Committee
Settlement created and maintained by the Debtor pursuant to the DIP Order until the Effective
Date of the Plan, including the proceeds from the Debtor’s sale of assets and the settlement with
Qilu, as set forth in the Proceeds Stipulation, at which point all amounts of such Future Cash
Proceeds and all Future Cash Proceeds received after the Effective Date shall be transferred to
the Plan Trust (and applicable segregated accounts) and then distributed in accordance with the
terms of the Committee Settlement, the Proceeds Stipulation and the Plan Trust Agreement.

            1.60      “General Unsecured Claim” means a Claim that is not an
Administrative Claim, Priority Claim, or Secured Claim, but which, for the avoidance of doubt,
excludes any Deficiency Claim of the DIP Lender and any Deficiency Claim of the Prepetition
Lender.

             1.61       “GUC Cash” means those Plan Trust Assets, including those amounts in
the GUC Reserve, that shall be distributed for the benefit of holders of General Unsecured
Claims in accordance with, and subject to, the terms of the Committee Settlement, the Proceeds
Stipulation and this Plan.

              1.62     “GUC Reserve” has the meaning given to it in the Committee
Settlement.

            1.63        “Identified Causes of Action” means all Causes of Action and Third
Party Claims identified in an exhibit to the Plan Supplement.

            1.64      “Impaired” refers to any Claim or Interest that is impaired within the
meaning of section 1124 of the Bankruptcy Code.



                                                    9
            Case 19-10844-BLS         Doc 651-2     Filed 04/20/20     Page 11 of 43




               1.65      “Interest” means the legal interests, equitable interests, contractual
interests, equity interests or ownership interests, or other rights of any Person or Entity in the
Debtor, including all Restricted Stock Units, capital stock, stock certificates, common stock,
preferred stock, partnership interests, limited liability company or membership interests, rights,
treasury stock, options, warrants, contingent warrants, convertible or exchangeable securities,
investment securities, subscriptions or other agreements and contractual rights to acquire or
obtain such an interest or share in the Debtor, partnership interests in the Debtor’s stock
appreciation rights, conversion rights, repurchase rights, redemption rights, dividend rights,
preemptive rights, subscription rights and liquidation preferences, puts, calls, awards or
commitments of any character whatsoever relating to any such equity, common stock, preferred
stock, ownership interests or other shares of capital stock of the Debtor or obligating the Debtor
to issue, transfer or sell any shares of capital stock or other ownership interests whether or not
certificated, transferable, voting or denominated stock or a similar security.

             1.66       “Interestholder” means a holder of an Interest.

             1.67       “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended.

            1.68      “LC Collateral” means all amounts held by the DIP Lender as collateral
for the Debtor’s reimbursement obligations arising from any letter of credit issued by Silicon
Valley Bank in accordance with the terms thereof.

              1.69      “Person” means an individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, limited liability partnership, trust,
estate, unincorporated organization or other entity.

              1.70       “Petition Date” means April 15, 2019, which is the date on which the
Debtor filed its petition commencing its Chapter 11 Case.

            1.71      “Plan” means the plan which is herein jointly proposed by the Debtor
and Creditors’ Committee, for the resolution of outstanding Claims and Interests in the Chapter
11 Case, as such plan may be amended or modified from time to time in accordance with the
Bankruptcy Code and with the consent Creditors’ Committee and the DIP Lender.

              1.72       “Plan Supplement” means the compilation of documents and forms of
documents, schedules and Exhibits to the Plan to be filed on or before seven (7) days prior to the
earlier of (a) the deadline for submission of ballots to vote to accept or reject a plan, or (b) the
deadline to object to confirmation of the plan, unless otherwise ordered by the Court, which shall
include (i) the Plan Trust Agreement, (ii) the Assumption Schedule and (iii) the Identified Causes
of Action. The Plan Supplement shall be filed jointly by the Creditors’ Committee and the
Debtor with the consent of the DIP Lender, on notice to parties in interest, and with additional
documents filed before the Effective Date as supplements or amendments to the Plan Supplement
(all with the consent of the DIP Lender). Upon mutual agreement of the Debtor and Creditors’
Committee, the documents contained in, and Exhibits to, the Plan Supplement may be amended
through the Effective Date with the consent of the DIP Lender. Notwithstanding the foregoing,


                                                    10
            Case 19-10844-BLS         Doc 651-2      Filed 04/20/20     Page 12 of 43




the Plan Trust Agreement shall be in the form and substance acceptable to the Creditors’
Committee and the DIP Lender.

             1.73      “Plan Trust” means the trust established for the benefit of the Plan Trust
Beneficiaries on the Effective Date in accordance with the terms of the Plan and the Plan Trust
Agreement which shall be a grantor, liquidating trust within the meaning of Treasury Regulation
301.7701-4(d).

             1.74     “Plan Trust Agreement” means the agreement substantially in the form
Filed in the Plan Supplement establishing and delineating the terms and conditions of the Plan
Trust.

              1.75      “Plan Trust Assets” means collectively and to the extent not otherwise
paid in accordance with the Committee Settlement and the Proceeds Stipulation prior to the
Effective Date, the Wind Down Reserve, the GUC Reserve, the Future Cash Proceeds, all Estate
Assets as of the Effective Date, including Cash on hand of the Debtor, all Causes of Action,
including Third Party Claims, and all other Estate Assets, together with all Proceeds of the
liquidation of the Plan Trust Assets from any source.

             1.76       “Plan Trust Beneficiaries” means the holders of Plan Trust Interests.

             1.77       “Plan Trust Expenses” means, as further set forth in the Plan Trust
Agreement, all reasonable and documented fees, expenses, and costs incurred by the Plan Trustee
in connection with carrying out the obligations of the Plan Trust, including the maintenance or
disposition of the Plan Trust Assets (including Plan Trustee fees, indemnity reserves, attorneys’
fees, the fees of other professionals, and other Persons retained by the Plan Trustee,
personnel-related expenses, and any taxes imposed on the Plan Trust or in respect of the Plan
Trust Assets), and any other expenses incurred in accordance with the Plan Trust Agreement.

              1.78       “Plan Trust Indemnified Parties” means the Plan Trustee and its
consultants, agents, attorneys, accountants, financial advisors, estates, employees, officers,
directors, principals, professionals, and other representatives, each in their respective capacity as
such, and any of such Person’s successors and assigns.

              1.79       “Plan Trust Interests” means the non-transferable, beneficial interests
in the Plan Trust held by the Plan Trust Beneficiaries that shall entitle the holder thereof to
receive distributions from the Plan Trust in accordance with the Committee Settlement.

             1.80     “Plan Trustee” means Person designated in the Plan Supplement by the
Creditors’ Committee and the DIP Lender for such position in the Plan Supplement or such other
Person subsequently appointed as trustee for the Plan Trust in accordance with the Plan Trust
Agreement.

             1.81       “Prepetition Lender” means Silicon Valley Bank, in its capacity as the
lender under the Prepetition Term Loan Agreement, together with its successors and assigns.




                                                     11
           Case 19-10844-BLS         Doc 651-2     Filed 04/20/20     Page 13 of 43




            1.82        “Prepetition Term Loan Agreement” means the Loan and Security
Agreement by and between the Debtor and the Prepetition Lender, dated as of February 26, 2018
(as amended, restated, supplemented or otherwise modified from time to time).

             1.83      “Prepetition Term Loan Secured Claim” means any and all amounts
that are or were due and owing to the Prepetition Lender pursuant to the Prepetition Term Loan
Agreement.

             1.84       “Priority Non-Tax Claim” means any Claim other than an
Administrative Claim or Priority Tax Claim that is entitled to priority in payment pursuant to
section 507(a) of the Bankruptcy Code.

             1.85       “Priority Tax Claim” means any Claim of a governmental unit of the
kind specified in sections 502(i) or 507(a)(8) of the Bankruptcy Code, and any secured tax claim
arising under section 506(a) or 506(b) of the Bankruptcy Code.

             1.86       “Pro Rata” means, at any time, the proportion that the Face Amount of a
Claim in a particular Class bears to the aggregate Face Amount of all Claims (including Disputed
Claims, but excluding Disallowed Claims) in such Class, unless the Plan provides otherwise.

             1.87      “Proceeds” means the proceeds of the liquidation of the Plan Trust
Assets.

           1.88       “Proceeds Stipulation” means the Stipulation Modifying The Final DIP
Order Regarding Distribution Of Certain Proceeds [Docket No. 633-2] entered on March 23,
2020. A copy of the Proceeds Stipulation is attached hereto as Exhibit B.

             1.89      “Professional” means a professional retained in the Chapter 11 Case
pursuant to sections 327, 328 and 1103 of the Bankruptcy Code, or otherwise.

             1.90       “Professional Fee Claim” means a Claim of a Professional for
compensation or reimbursement of costs and expenses relating to services rendered after the
Petition Date and prior to and including the Effective Date.

             1.91       “Professional Fee Claim Bar Date” shall have the meaning set forth in
Section 4.2(a) of the Plan.

             1.92      “Professional Fee Claim Escrow” means an escrow account, consisting
of the remainder of the Supplemental Carve-Out, as provided for in the Proceeds Order, funded
by the Debtor or by the Plan Trustee, on the Effective Date, or as soon thereafter as possible and
maintained by the Plan Trustee to pay unpaid Allowed Professional Fee Claims.

             1.93       “Professional Fee Order” means an order or orders establishing
procedures for the interim compensation for Professionals that has been or may be entered by the
Bankruptcy Court.




                                                   12
            Case 19-10844-BLS         Doc 651-2     Filed 04/20/20     Page 14 of 43




             1.94     “Record Date” or “Distribution Record Date” means the date that is
two (2) Business Days after the entry of an order by the Bankruptcy Court approving the
Disclosure Statement.

             1.95      “Related Parties” means, with respect to any Person or Entity, such
Person’s or Entity’s current and former members, managers, subsidiaries, affiliates, directors,
officers, employees, agents, consultants, designees, attorneys, financial advisors, investment
bankers, accountants, and other professionals or representatives, each in their capacity as such.

               1.96      “Released Parties” means, collectively, the following Entities, each in
their capacity as such (a) the Debtor; (b) the Debtor’s Estate; (c) the Creditors’ Committee; (d)
each member of the Creditors’ Committee; (e) the Prepetition Lender; (f) the DIP Lender; and (g)
the Related Parties of each of the foregoing. Notwithstanding anything to the contrary herein,
none of Cipla USA Inc., Vipragen Biosciences Private Ltd., or any of the foregoing entities’
affiliates or subsidiaries shall be Released Parties, and all claims the Debtor and its Estate may
have against these entities are expressly preserved.

                  1.97 “Releasing Parties” means, collectively, the following entities, each in
their capacity as such (a) the Prepetition Lender; (b) the DIP Lender; (c) the Creditors’
Committee; (d) Plan Trustee; (e) all holders of Claims that vote to accept or are deemed to accept
the Plan; (f) all holders of Claims that abstain from voting on the Plan; (g) all holders of Claims
that vote to reject the Plan and who do not affirmatively opt out of the releases provided by the
Plan by checking the box on the applicable ballot indicating that they opt not to grant the releases
provided in the Plan; (h) all Released Parties; and (i) with respect to the Debtor, and each of the
foregoing entities in clauses (a) through (h), such Entity and the Related Parties.

             1.98       “Scheduled” means, with respect to any Claim or Interest, the status and
amount, if any, of such Claim or Interest as set forth in the Schedules.

            1.99     “Schedules” means the schedules of assets and liabilities filed in the
Bankruptcy Court by the Debtor, as such schedules have been or may be amended or
supplemented from time to time in accordance with Bankruptcy Rule 1009 or orders of the
Bankruptcy Court.

             1.100       “Section 503 Deadline” shall have the meaning ascribed thereto in
Section 4.3 of the Plan.

             1.101      “Secured Claim” means a Claim secured by a properly perfected and
unavoidable security interest in or lien upon property of the Estate to the extent of the value of
such security interest or lien as determined by a Final Order of the Bankruptcy Court pursuant to
section 506 of the Bankruptcy Code or as otherwise agreed upon in writing by the Debtor and the
Claimholder.

             1.102      “Secured Creditor” means any Creditor that holds a Secured Claim.




                                                    13
              Case 19-10844-BLS       Doc 651-2     Filed 04/20/20     Page 15 of 43




             1.103    “Subordinated Claim” means, collectively, any Non-Compensatory
Penalty Claim and any other Claim that is subordinated to General Unsecured Claims pursuant to
Section 510 of the Bankruptcy Code.

             1.104     “Subsequent Distribution Date” means any date, as determined by the
Plan Trustee which is after the First Distribution Date and prior to the Final Distribution Date, on
which the Plan Trustee commences a Distribution to holders of Allowed Claims pursuant to the
Plan.

            1.105     “Supplemental DIP Order” means the Order Authorizing The Debtor’s
Entry Into The Stipulation Modifying the Final DIP Order Regarding Distribution of Certain
Proceeds [Docket No. 634] entered on March 23, 2020.

             1.106      “Tax Refunds” means the Claim of the Debtor for a refund of state or
federal income taxes other than any refund of state income taxes received by a Debtor prior to the
Petition Date.

             1.107      “Third Party Claim” means a claim that is an Avoidance Action or
other Cause of Action of the Debtor as of the Effective Date against any Person not otherwise
released under a prior Order of the Bankruptcy Court or under the Plan.

              1.108     “Trust Budget” has the meaning given to it in the Committee
Settlement.

              1.109     “Unimpaired” refers to any Claim or Interest which is not Impaired.

             1.110    “U.S. Trustee” means the Office of the United States Trustee for the
District of Delaware.

              1.111     “Wind Down Reserve” has the meaning given to it in the Committee
Settlement. The Wind Down Reserve will be maintained by the Debtor pursuant to the DIP
Order until the Effective Date of the Plan, at which point the Wind Down Reserve shall be
transferred to the Plan Trust and held in accordance with the terms of the Committee Settlement,
the Proceeds Stipulation, the Plan and the Plan Trust Agreement.

              1.112      “Wind Down Reserve Amount” means the amount deposited into the
Wind Down Reserve in accordance with the Committee Settlement and the Proceeds Stipulation.
For the avoidance of doubt, the Wind Down Reserve Amount does not include the GUC Cash or
any assets or cash in the GUC Reserve.

C. Rules of Interpretation: Application of Definitions, Rules of Construction, and
   Computation of Time

        Wherever from the context it appears appropriate, each term stated in either the singular
or the plural shall include both the singular and the plural, and pronouns stated in the masculine,
feminine, or neuter gender shall include the masculine, feminine, and neuter. For purposes of the
Plan: (a) any reference in the Plan to a contract, instrument, release, indenture, or other
agreement or document being in a particular form or on particular terms and conditions means

                                                    14
            Case 19-10844-BLS         Doc 651-2     Filed 04/20/20     Page 16 of 43




that the document shall be substantially in that form or substantially on those terms and
conditions; (b) any reference in the Plan to an existing document or exhibit filed or to be filed
means the document or exhibit as it may have been or may be amended, modified, or
supplemented; (c) unless otherwise specified, all references in the Plan to Sections, Schedules,
and Exhibits are references to sections, schedules, and exhibits of or to the Plan. Unless
otherwise specified, the words “herein,” “hereof,” “hereto,” “hereunder,” and other words of
similar meaning refer to the Plan as a whole and not to any particular section, subsection, or
clause contained in the Plan. The rules of construction contained in Bankruptcy Code section
102 shall apply to the construction of the Plan. The headings in the Plan are for convenience of
reference only and shall not expand, limit, or otherwise affect the provisions of the Plan. Unless
otherwise indicated herein, all references to dollars are to United States dollars. Unless
otherwise expressly provided herein, in computing any period of time prescribed or allowed by
the Plan, the provisions of Bankruptcy Rule 9006(a) shall apply.

D. Exhibits

       All Exhibits are incorporated into and are a part of the Plan as if set forth in full herein
and as may be filed with the Plan Supplement.

                                    ARTICLE II
                      CLASSIFICATION OF CLAIMS AND INTERESTS

        Pursuant to section 1122 of the Bankruptcy Code, set forth below is a designation of
classes of Claims against and Interests in the Debtor. A Claim or Interest is placed in a particular
Class for the purposes of voting on the Plan and receiving Distributions pursuant to the Plan only
to the extent that such Claim or Interest is an Allowed Claim in that Class and such Claim or
Interest has not been paid, released or otherwise settled prior to the Effective Date. In
accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims and
Professional Fee Claims have not been classified and their treatment is set forth in Article IV
below.

       All Allowed Claims and Interests are consolidated into the Classes set forth below.

         CLASS            DESCRIPTION             IMPAIRMENT           VOTING STATUS

       Unclassified     Administrative Claims        Unimpaired        Not entitled to vote
                                                                      (presumed to accept)

       Unclassified    Professional Fee Claims       Unimpaired        Not entitled to vote

          Class 1        DIP Facility Claim /          Impaired          Entitled to Vote
                        Prepetition Term Loan
                           Secured Claim
          Class 2        Priority Tax Claims         Unimpaired        Not entitled to vote
                                                                      (presumed to accept)

          Class 3      Priority Non-Tax Claims       Unimpaired        Not entitled to vote


                                                    15
           Case 19-10844-BLS         Doc 651-2     Filed 04/20/20     Page 17 of 43




                                                                    (presumed to accept)

         Class 4        General Unsecured            Impaired          Entitled to Vote
                             Claims

         Class 5         Equity and Other            Impaired        Not entitled to vote
                            Interests                                (deemed to reject)



                                ARTICLE III
            IDENTIFICATION OF CLASSES OF CLAIMS AND INTERESTS
                 IMPAIRED AND NOT IMPAIRED BY THE PLAN

            3.1        Impaired Classes of Claims Entitled to Vote. Class 1 DIP Facility
Claims / Prepetition Term Loan Secured Claims and Class 4 General Unsecured Claims are
Impaired under the Plan and are entitled to vote on the Plan.

             3.2       Unimpaired Classes of Claims Deemed to Have Accepted the Plan.
Class 2 Priority Tax Claims and Class 3 Priority Non-Tax Claims are Unimpaired under the Plan
and are deemed to have accepted the Plan.

             3.3       Impaired Classes of Claims and Interests Deemed to Have Rejected the
Plan. Class 5 Equity and Other Interests are Impaired under the Plan, shall receive no
Distributions under the Plan on account of their Interests and are deemed to have rejected the
Plan.

                              ARTICLE IV
          PROVISIONS FOR TREATMENT OF ADMINISTRATIVE CLAIMS


              4.1       DIP Facility Claim (Class 1). To the extent not earlier paid, any
outstanding DIP Obligations under the DIP Facility shall be paid from DIP Lender Cash in
accordance with the Committee Settlement, the Supplemental DIP Order and Section 5.1 of the
Plan; provided, notwithstanding anything to the contrary contained herein, the Plan Trustee shall
pay all invoiced fees and expenses of the DIP Lender’s professionals in accordance with (and to
the extent provided for under) the Proceeds Stipulation.

             4.2       Administrative Claims - Professional Claims.

               (a)    Final Professional Fee Applications. All final requests for payment of
Professional Fee Claims pursuant to sections 327, 328, 330, 331, 363, 503(b), or 1103 of the
Bankruptcy Code must be made by application Filed with the Bankruptcy Court and served on
counsel to the Debtor, counsel to the DIP Lender, counsel to the Creditors’ Committee, counsel
to the Plan Trustee, and counsel to the U.S. Trustee no later than forty-five (45) calendar days
after the Effective Date, unless otherwise ordered by the Bankruptcy Court (the “Professional
Fee Claim Bar Date”). Objections to such applications must be filed and served on counsel to


                                                  16
           Case 19-10844-BLS         Doc 651-2     Filed 04/20/20     Page 18 of 43




the Debtor, counsel to the DIP Lender, counsel to the Plan Trustee, counsel to the Creditors’
Committee, counsel to the U.S. Trustee, and the requesting Professional on or before the date
that is fifteen (15) calendar days after the date on which the application was served (or such
longer period as may be allowed by order of the Bankruptcy Court or by agreement with the
requesting Professional).

               (b)     Payment of Interim Amounts. The provisions of the Professional Fee
Order shall remain in effect as to amounts owing to Professionals prior to the Effective Date.

                (c)     Payment of Professional Fee Claims. All Allowed Professional Fee
Claims shall be paid solely from the Professional Fee Claim Escrow pursuant to the terms of the
Proceeds Stipulation. On the Effective Date, or as soon thereafter as practicable, the Debtor or
the Plan Trustee, as applicable, shall fund the Professional Fee Claim Escrow in an amount that
is permitted under the terms of the Proceeds Stipulation; provided, notwithstanding anything to
the contrary herein, and except as may be provided in the Proceeds Stipulation, the Professional
Fee Claim Escrow shall not be funded from DIP Lender Cash without the consent of the DIP
Lender or from the GUC Cash or the GUC Reserve. All Allowed Professional Fee Claims that
have not previously been paid, otherwise satisfied, or withdrawn shall be paid from the
Professional Fee Claim Escrow. Any excess funds in the Professional Fee Claim Escrow after
the satisfaction of all Allowed Professional Fee Claims shall be deemed Future Cash Proceeds
and distributed in accordance with the Committee Settlement, the Proceeds Stipulation and this
Plan. For the avoidance of doubt, all deposit funds currently held in the Escrow Account shall be
deemed Additional Future Proceeds as defined in the Proceeds Stipulation.

               (d)    Post-Effective Date Services. After the Effective Date, any requirement
that Professionals comply with the Professional Fee Order or sections 327 through 331 of the
Bankruptcy Code in seeking retention or compensation for services rendered after such date shall
terminate. The Plan Trustee shall pay any Professionals from the Wind Down Reserve for
Post-Effective Date services requested by the Plan Trustee.

             4.3        Administrative Claims - Substantial Contribution Compensation and
Expenses Bar Date. Any person or entity who requests compensation or expense reimbursement
for making a substantial contribution (“Substantial Contribution Claim”) in the Chapter 11
Case pursuant to sections 503(b)(3), (4) and (5) of the Bankruptcy Code, for a claim that arose
from the Petition Date through July 1, 2019, was required to file an application with the clerk of
the Bankruptcy Court on or before July 22, 2019, or be forever barred from seeking such
compensation or expense reimbursement. Any person or entity who requests compensation or
expense reimbursement for a Substantial Contribution Claim in the Chapter 11 Case pursuant to
sections 503(b)(3), (4) or (5) of the Bankruptcy Code, for a claim that arose from July 1, 2019
through the Effective Date, must file an application with the clerk of the Bankruptcy Court on or
before a date that is thirty (30) days subsequent to the Effective Date (the “Section 503
Deadline”) and serve such application on counsel for the Debtor and on all other parties as
otherwise required by the Bankruptcy Court and the Bankruptcy Code on or before the Section
503 Deadline, or be forever barred from seeking such compensation or expense reimbursement.
All Allowed Substantial Contribution Claims shall be paid by the Plan Trustee from the Wind
Down Reserve within thirty (30) days of allowance by the Bankruptcy Court.


                                                   17
            Case 19-10844-BLS         Doc 651-2     Filed 04/20/20     Page 19 of 43




             4.4       Administrative Claims – Allowed Section 503(b)(9) Claims. Allowed
Section 503(b)(9) Claims shall be paid in full in Cash by the Plan Trustee from the Wind Down
Reserve as soon as reasonably practicable after the Effective Date.

             4.5       Administrative Claims – Allowed Administrative Tax Claims. Allowed
Administrative Tax Claims shall be paid in full in Cash by the Plan Trustee from the Wind Down
Reserve as soon as reasonably practicable after the Effective Date.

              4.6        Other Administrative Claims Bar Date. All requests for payment of an
Administrative Claim, other than Professional Fee Claims, DIP Facility Claims, and
Administrative Tax Claims, incurred after July 1, 2019 must be filed with the Bankruptcy Court
and served on counsel to the Debtor, counsel to the DIP Lender, counsel to the Committee and
counsel to the Plan Trustee no later than thirty (30) days after the Effective Date. Unless the Plan
Trustee objects to an Administrative Claim on or prior to the Claims Objection Deadline (subject
to extension by consent or court order) such Administrative Claim shall be deemed an Allowed
Administrative Claim in the amount requested. All such Allowed Administrative Claims shall be
paid in full in Cash by the Plan Trustee from the Wind Down Reserve as soon as reasonably
practicable after the Effective Date.

                                ARTICLE V
            PROVISIONS FOR TREATMENT OF CLAIMS AND INTERESTS

             5.1       Class 1 (DIP Facility Claim / Prepetition Term Loan Secured Claim).
The holder of the Prepetition Term Loan Secured Claim was indefeasibly paid $15,000,000 on
account of the Prepetition Term Loan Secured Claim pursuant to the DIP Order from the
proceeds of the DIP Facility. To the extent not earlier paid, any outstanding amounts due and
owing to the holder of the Prepetition Term Loan Secured Claim shall be paid in an amount
equal to the amount of the DIP Lender Cash in accordance with the Committee Settlement, the
Supplemental DIP Order and Section 5.1 of the Plan; provided, notwithstanding anything to the
contrary contained herein, the Plan Trustee shall pay all invoiced fees and expenses of the DIP
Lender’s professionals in accordance with (and to the extent provided for under) the Proceeds
Stipulation.

              5.2       Class 2 (Priority Tax Claims). Except to the extent that a holder of an
Allowed Priority Tax Claim agrees to a less favorable treatment, each holder of such Allowed
Priority Tax Claim shall be paid in full in Cash from the Wind Down Reserve. Allowed Priority
Tax Claims shall be paid as soon as reasonably practicable after the Effective Date and after the
reconciliation of all Disputed Priority Tax Claims, unless the Plan Trustee, in his, her or its sole
discretion, determines that an earlier Distribution is practicable consistent with the Plan.

             5.3        Class 3 (Priority Non-Tax Claims). Except to the extent that a holder of
an Allowed Priority Non-Tax Claim agrees to a less favorable treatment, each holder of such
Allowed Priority Non-Tax Claim shall be paid in full in Cash from the Wind Down Reserve.
Allowed Priority Non-Tax Claims shall be paid as soon as reasonably practicable after the
Effective Date and after the reconciliation of all Disputed Priority Non-Tax Claims, unless the
Plan Trustee, in his, her or its sole discretion, determines that an earlier Distribution is
practicable consistent with the Plan.

                                                    18
            Case 19-10844-BLS         Doc 651-2      Filed 04/20/20     Page 20 of 43




            5.4       Class 4 (General Unsecured Claims). Except to the extent that a holder
of an Allowed Class 4 General Unsecured Claim agrees to a less favorable treatment, on or as
soon as practicable after, the Effective Date, each holder of an Allowed Class 4 General
Unsecured Claim shall receive its Pro Rata share of the GUC Cash.

             5.5       Class 5 (Equity or Other Interests). The holders of Allowed Class 5
Equity and Other Interest Claims shall not be entitled to, and shall not receive or retain any
property or interest in property under the Plan, on account of such Equity or Other Interest
Claims.

                                  ARTICLE VI
                     MEANS FOR IMPLEMENTATION OF THE PLAN

        After the Effective Date, the Plan will be implemented by, among other things, the
establishment of the Plan Trust, and the making of Distributions by the Plan Trustee in
accordance with the Plan.

             6.1        The Plan Trust.

        (a)     Creation and Governance of the Plan Trust. On the Effective Date, the Debtor
and the Plan Trustee shall execute the Plan Trust Agreement and shall take all steps necessary to
establish the Plan Trust in accordance with the Plan and the beneficial interests therein, which
shall be for the benefit of the Plan Trust Beneficiaries. Additionally, on the Effective Date, the
Debtor shall irrevocably transfer and shall be deemed to have irrevocably transferred to the Plan
Trust all rights, title, and interest in and to all of the Estate Assets and Plan Trust Assets, and in
accordance with section 1141 of the Bankruptcy Code, the Estate Assets and Plan Trust Assets
shall automatically vest in the Plan Trust free and clear of all Claims, Liens, encumbrances, or
interests subject only to the Plan Trust Interests, as provided for in the Plan Trust Agreement, and
such transfer shall be exempt from any stamp, real estate transfer, other transfer, mortgage
reporting, sales, use, or other similar tax. The Plan Trustee shall be the exclusive trustee of the
Plan Trust Assets for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3), as well as the
representative of the Estate appointed pursuant to Bankruptcy Code section 1123(b)(3) regarding
all Plan Trust Assets. The Plan Trust shall be governed by the Plan Trust Agreement and
administered by the Plan Trustee. The powers, rights, and responsibilities of the Plan Trustee
shall be specified in the Plan Trust Agreement. The Plan Trust shall hold and distribute the Plan
Trust Assets in accordance with the provisions of the Plan and the Plan Trust Agreement. Other
rights and duties of the Plan Trustee and the Plan Trust Beneficiaries shall be as set forth in the
Plan Trust Agreement. After the Effective Date, the Debtor shall have no interest in the Plan
Trust Assets.

        (b)     Purpose of the Plan Trust. The Plan Trust shall be established for the purpose of
pursuing or liquidating the Plan Trust Assets, winding down the remaining affairs of the Debtor
(including, to the extent not already terminated, the 401K and other employee health and benefit
plans of the Debtor), dissolving the Debtor, reconciling and objecting to Claims, prosecuting
Causes of Action, including Third Party Claims and making Distributions to holders of Allowed
Claims, including Allowed Professional Fee Claims, in accordance with Treasury Regulation


                                                     19
            Case 19-10844-BLS         Doc 651-2     Filed 04/20/20     Page 21 of 43




section 301.7701-4(d), with no objective to continue or engage in the conduct of a trade or
business.

        (c)     Authority. The Plan Trustee shall have the sole authority and right on behalf of the
Debtor, and its Estate, without the need for Bankruptcy Court approval (unless otherwise
indicated), to carry out and implement all provisions of the Plan, including to:

                (i)     review, reconcile, compromise, settle, or object to Administrative Claims,
and Claims in Class 1, Class 2, Class 3, Class 4 and Class 5, and resolve such objections as set
forth in the Plan, free of any restrictions of the Bankruptcy Code or the Bankruptcy Rules;

              (ii)    calculate the amount of Distributions to be made to holders of Allowed
Administrative Claims, and Allowed Claims in Class 1, Class 2, Class 3, Class 4 and Class 5 in
accordance with the Plan, and to make such Distributions to the holders of such Allowed Claims
in accordance with the Plan, the Committee Settlement and the Proceeds Stipulation;

                 (iii)  review, reconcile, enforce, collect, compromise, settle, or elect not to
pursue any or all Causes of Action, including Third Party Claims or similar actions, free of any
restrictions of the Bankruptcy Code or the Bankruptcy Rules;

               (iv)    maintain, conserve, supervise, prosecute, collect, and protect the Plan
Trust Assets (subject to the limitations described herein);

               (v)    wind down of the remaining affairs of the Debtor (including, to the extent
not already terminated, the 401K and other employee health and benefit plans of the Debtor);

               (vi)   prepare and file any and all informational returns, reports, statements,
returns, and other documents or disclosures relating to the Debtor that are required under the
Plan, by any governmental unit, or by applicable law;

                (vii) file any and all tax returns for the Debtor and the Estate, as applicable,
provided however, the Plan Trustee shall have no personal liability for the signing or accuracy of
the Debtor’s tax returns that are due to be filed after the Effective Date or for any tax liability
related thereto, which shall be limited solely to the Plan Trust Assets;

              (viii) take such actions as are necessary or appropriate to close or dismiss the
Chapter 11 Case and dissolve the Debtor;

               (ix)    execute any and all documents and instruments necessary to effectuate the
provisions of the Plan;

                (x)     hold the Plan Trust Assets for the benefit of the Plan Trust Beneficiaries
and act in the best interests of the Plan Trust Beneficiaries;

               (xi)    market, sell, lease, settle, abandon or otherwise dispose of or realize the
value of material Plan Trust Assets; and



                                                    20
               Case 19-10844-BLS        Doc 651-2     Filed 04/20/20      Page 22 of 43




               (xii) abandon or otherwise dispose of immaterial Plan Trust Assets; provided,
that (A) the Plan Trustee may not take any actions set forth in (iii) and (xi) of this subparagraph
(c) without consent of the DIP Lender or further order of the Court and (B) the Plan Trustee shall
consult with Silicon Valley Bank before taking any other actions that could have a foreseeable
material impact on the distributions to Silicon Valley Bank under this Plan.

        (d)     Powers of the Plan Trustee. The Plan Trustee shall be deemed to be a judicial
substitute for the Debtor as the party-in-interest in this Bankruptcy Case solely with respect to the
purposes of the Plan Trust set forth in Section 6.1(b), the authority of the Plan Trustee set forth in
Section 6.1(c) of the Plan, under the Plan or in any judicial proceeding or appeal to which the
Debtor is a party, consistent with section 1123(b)(3)(B) of the Bankruptcy Code and section 303
of the Delaware General Corporation Law, and is appointed as the representative of the Estate
solely for the purposes set forth herein. Solely with respect to the purposes of the Plan Trust set
forth herein, the Plan Trustee may exercise all power and authority that may be exercised by any
officer, director or holder of an Interest in the Debtor with like effect as if authorized, exercised
and taken by unanimous consent of such officers, directors or holders of Interests.

        (e)    Employment, Indemnification and Other Agreements. The Plan Trustee may
enter into employment, indemnification and other agreements with individuals who may be
required to assist the Plan Trustee after the Effective Date. Such agreements, in addition to
director and officer liability policies and other insurance policies, shall remain in place after the
Effective Date until such time as the Plan Trustee shall determine to either terminate or amend
such agreements.

         (f)      Plan Trustee and Plan Trust Agreement.

   (I)         The Plan Trust Agreement generally will provide for, among other things:

                  (i)  the distribution of Plan Trust Assets in accordance with the terms of the
                  Committee Settlement and Proceeds Stipulation;

                  (ii)   the payment of the Plan Trust Expenses from the Trust Budget;


                  (iii) the payment of other reasonable expenses of the Plan Trust from the Trust
                  Budget;

                  (iv)   the retention of counsel, accountants, financial advisors, or other
                  professionals and the payment of their reasonable compensation without
                  Bankruptcy Court approval in accordance with the terms of the Committee
                  Settlement and Proceeds Stipulation;

                  (v)    the investment of Cash by the Plan Trustee within certain limitations,
                  including those specified in the Plan;

                  (vi)   the orderly collection and liquidation of the Plan Trust Assets;


                                                      21
           Case 19-10844-BLS        Doc 651-2      Filed 04/20/20    Page 23 of 43




              (vii) litigation of any Causes of Action, including Third Party Claims, which
              may include the pursuit, commencement, prosecution, settlement, release, waiver,
              abandonment, or dismissal of any such Causes of Action, including Third Party
              Claims;

              (viii) the making of Distributions under this Plan and under the Plan Trust
              Agreement to holders of Allowed Claims;

              (ix)    the pursuit of objections to, and estimations and settlements of
              Administrative Claims (other than Professional Fee Claims) and Claims in Class
              2, Class 3, Class 4 and Class 5; and

              (x)    the abandonment, in any commercially reasonable manner, of any Plan
              Trust Assets that, in the Plan Trustee’s reasonable judgment, cannot be sold in a
              commercially reasonable manner or that the Plan Trustee believes in good faith
              have inconsequential value.

   (II)    The Plan Trustee shall in the ordinary course of business and without the necessity of
           any approval by the Bankruptcy Court, pay the Plan Trust Expenses to the extent of
           the Trust Budget. The Plan Trust Expenses shall be payable solely from the Trust
           Budget, in accordance with the Plan and Plan Trust Agreement. The Plan Trustee
           may, but shall not be obligated to, physically segregate and maintain separate
           accounts or sub-accounts for Plan Trust Expenses. Reserves may be merely
           bookkeeping entries or accounting methodologies, which may be revised from time to
           time, to enable the Plan Trustee to determine reserves and amounts to be paid to
           holders of Allowed Claims.

   (III)   The Plan Trustee, on behalf of the Plan Trust, may employ, without further order of
           the Bankruptcy Court, professionals (including those previously retained by the
           Creditors’ Committee) to assist in carrying out its duties hereunder and under the
           Plan Trust Agreement and may compensate and reimburse the reasonable expenses of
           these professionals without further order of the Bankruptcy Court from the Trust
           Budget in accordance with the Plan and the Plan Trust Agreement at the rates agreed
           upon by and between the Plan Trustee and his/her/its retained professionals.

   (IV)    The Plan Trust Agreement may include reasonable and customary provisions that
           allow for indemnification by the Plan Trust in favor of the Plan Trustee. Any such
           indemnification shall be the sole responsibility of the Plan Trust and payable solely
           from the Trust Budget.

       (g)     Liquidation of Assets. The Plan Trustee shall pursue recovery of Plan Trust
Assets under the Plan and Plan Trust in a commercially reasonable manner.

       (h)    Disbursing Agent. The Plan Trustee shall serve as or may select an alternative
disbursing agent for Allowed Claims (other than Professional Fee Claims) under the Plan.



                                                  22
            Case 19-10844-BLS         Doc 651-2     Filed 04/20/20     Page 24 of 43




        (i)    Execution of Documents. The Debtor (or the Plan Trustee on behalf of the
Debtor) may execute any and all documents and instruments necessary to effectuate the purposes
of the Plan Trust set forth in Section 6.1(b) of the Plan.

         (k)     Limitation of Liability. Neither the Plan Trustee, nor its firms, companies,
affiliates, partners, officers, directors, members, employees, designees, professionals, advisors,
attorneys, representatives, disbursing agents or agents, and any of such Person’s successors and
assigns, shall incur any responsibility or liability by reason of any error of law or fact or of any
matter or thing done or suffered or omitted to be done under or in connection with the Plan or
Plan Trust Agreement, other than for specific actions or omissions resulting from its willful
misconduct, gross negligence or fraud found by a Final Order (not subject to further appeal or
review) of a court of competent jurisdiction to be the direct and primary cause of loss, liability,
damage, or expense suffered by the Trust. The Plan Trustee shall enjoy all of the rights, powers,
immunities, and privileges applicable to a chapter 7 trustee. The Plan Trustee may, in connection
with the performance of his, her or its functions, in the Plan Trustee’s sole and absolute
discretion, consult with his, her or its attorneys, accountants, advisors, and agents, and shall not
be liable for any act taken, or omitted to be taken, or suggested to be done in accordance with
advice or opinions rendered by such persons, regardless of whether such advice or opinions are in
writing. Notwithstanding such authority, the Plan Trustee shall be under no obligation to consult
with any such attorneys, accountants, advisors, or agents, and any determination not to do so
shall not result in the imposition of liability on the Plan Trustee or its members unless such
determination is based on willful misconduct, gross negligence, or fraud. Persons dealing with
the Plan Trustee shall look only to the Plan Trust Assets to satisfy any liability incurred by the
Plan Trustee to such person in carrying out the terms of the Plan or the Plan Trust Agreement,
and the Plan Trustee shall have no personal obligation to satisfy such liability.

        (l)     Indemnification. The Plan Trust shall indemnify the Plan Trust Indemnified
Parties for, and shall hold them harmless against, any loss, liability, damage, judgment, fine,
penalty, claim, demand, settlement, cost, or expense (including the reasonable fees and expenses
of their respective professionals) incurred without fraud, gross negligence or willful misconduct
on the part of the Plan Trust Indemnified Parties (which fraud, gross negligence or willful
misconduct, if any, must be determined by a Final Order of a court of competent jurisdiction) for
any action taken, suffered, or omitted to be taken by the Plan Trust Indemnified Parties in
connection with the acceptance, administration, exercise, and performance of their duties under
the Plan or the Plan Trust Agreement, as applicable. An act or omission taken with the approval
of the Bankruptcy Court, and not inconsistent therewith, will be conclusively deemed not to
constitute fraud, gross negligence or willful misconduct. In addition, the Plan Trust shall, to the
fullest extent permitted by law, indemnify and hold harmless the Plan Trust Indemnified Parties,
from and against and with respect to any and all liabilities, losses, damages, claims, costs, and
expenses, including attorneys’ fees arising out of or due to their actions or omissions, or
consequences of such actions or omissions, with respect to the Plan Trust or the implementation
or administration of the Plan if the Plan Trust Indemnified Party acted in good faith and in a
manner reasonably believed to be in, or not opposed to, the best interest of the Plan Trust. To the
extent the Plan Trust indemnifies and holds harmless any Plan Trust Indemnified Parties as
provided above, the legal fees and related costs incurred by counsel to the Plan Trustee in
monitoring or participating in the defense of such claims giving rise to the right of
indemnification shall be paid as Plan Trust Expenses. The costs and expenses incurred in

                                                    23
                Case 19-10844-BLS         Doc 651-2     Filed 04/20/20     Page 25 of 43




enforcing the right of indemnification in this Section shall be paid as Plan Trust Expenses. This
provision shall survive the termination of the Plan Trust Agreement and the death, dissolution,
liquidation, resignation, replacement, or removal of the Plan Trustee.

        (m)    Insurance. The Plan Trustee shall be authorized, but not required, to obtain any
reasonably necessary insurance coverage, at the Plan Trust’s sole expense, for itself and its
respective agents, including coverage with respect to the liabilities, duties, and obligations of the
Plan Trustee, which insurance coverage may, at the sole option of the Plan Trustee, be extended
for a reasonable period after the termination of the Plan Trust Agreement.

        (n)     United States Federal Income Tax Treatment of the Plan Trust. For all United
States federal income tax purposes, the parties shall treat the transfer of the Plan Trust Assets to
the Plan Trust as: (a) a transfer of the Plan Trust Assets directly to the applicable holders of Plan
Trust Interests, followed by (b) the transfer by the holders of such Plan Trust Interests to the Plan
Trust of such Plan Trust Assets in exchange for the Plan Trust Interests; provided, however, that
the Plan Trust Assets will be subject to any post-Effective-Date obligations incurred by the Plan
Trust relating to the pursuit of Plan Trust Assets. Accordingly, the applicable Plan Trust
Beneficiaries shall be treated for United States federal income tax purposes as the grantors and
owners of their respective share of the Plan Trust Assets. The foregoing treatment shall also
apply, to the extent permitted by applicable law, for state and local income tax purposes.

          (o)      Tax Reporting.

   (I)          The Plan Trustee shall file any and all tax returns for the Debtor and Plan Trust, as
                applicable.

   (II)         The Plan Trustee shall be responsible for payment, out of the Plan Trust Assets, of
                any taxes imposed on the Plan Trust or Plan Trust Assets to the extent such payment
                is consistent with the Bankruptcy Code, this Plan and any applicable order of the
                Bankruptcy Court including, but not limited to, any order establishing a Bar Date.

   (III)        The Plan Trustee shall file tax returns for the Plan Trust treating the Plan Trust as a
                grantor trust pursuant to Treasury Regulation section 1.671-4(a).

   (IV)         The Plan Trustee shall be responsible for payment, solely from the Plan Trust Assets,
                of all taxes (if any) imposed on the Plan Trust or its assets.

   (V)          The Plan Trustee shall distribute such tax-related notices to the applicable Plan Trust
                Beneficiaries as the Plan Trustee determines are necessary or desirable.

        (p)    Cash Investments. The Plan Trustee may invest Cash (including any earnings
thereon or proceeds therefrom); provided, however, that such investments must be investments
that are permitted to be made by a “liquidating trust” within the meaning of Treasury Regulation
section 301.7701-4(d), as reflected therein, or under applicable IRS guidelines, rulings or other
controlling authorities.



                                                        24
           Case 19-10844-BLS         Doc 651-2      Filed 04/20/20     Page 26 of 43




        (q)    Dissolution of the Debtor. At any time after the Effective Date, the Plan Trustee
shall be authorized to dissolve the Debtor upon filing a notice of such dissolution with the Court,
notwithstanding any requirements of applicable state law, without the necessity for any other or
further actions to be taken by or on behalf of the Debtor or payments to be made in connection
therewith.

       (r)     Dissolution of the Debtor’s Subsidiaries. As of the Effective Date, or as soon as
reasonably practicable thereafter, the Plan Trustee shall be authorized to dissolve the Debtor’s
subsidiaries, notwithstanding any requirements of applicable nonbankruptcy law, without the
need for any further notice to, or action or approval by, the Bankruptcy Court.

        (s)     Dissolution of the Plan Trust. The Plan Trustee and the Plan Trust shall be
discharged or dissolved, as the case may be, at such time as: (a) the Plan Trustee determines that
the pursuit of additional Causes of Action, including Third Party Claims is not likely to yield
sufficient additional proceeds to justify further pursuit of such Causes of Action, including Third
Party Claims, (b) all objections to Disputed Claims are fully resolved, and (c) all Distributions
required to be made by the Plan Trustee to the Plan Trust Beneficiaries under the Plan and the
Plan Trust Agreement have been made, but in no event shall the Plan Trust be dissolved later
than five (5) years from the Effective Date unless the Bankruptcy Court, upon motion made
within the six (6) month period before such fifth anniversary (and, in the event of further
extension, by order of the Bankruptcy Court, upon motion made at least six months before the
end of the preceding extension), determines that a fixed period extension (not to exceed three
years, together with any prior extensions, without a favorable letter ruling from the Internal
Revenue Service that any further extension would not adversely affect the status of the Plan Trust
as a liquidating trust for federal income tax purposes) is necessary to facilitate or complete the
recovery on, and liquidation of, the Plan Trust Assets. Upon dissolution of the Plan Trust or at
such earlier time as determined by the Plan Trustee in his, her or its sole discretion, any
remaining Plan Trust Assets that exceed the amounts required to be paid under the Plan may be
transferred by the Plan Trustee to a charitable organization that the Plan Trustee shall designate
by the Effective Date.

         (t)     Control Provisions. To the extent there is any inconsistency between the Plan as
it relates to the Plan Trust and the Plan Trust Agreement, the Plan shall control.

             6.2       Transfer Taxes. Any transfer of the Plan Trust Assets or any portion(s)
of the Plan Trust Assets pursuant to the Plan shall constitute a “transfer under a plan” within the
purview of section 1146(c) of the Bankruptcy Code and shall not be subject to transfer, stamp or
similar Taxes.

              6.3         Causes of Action; Third Party Claims. Except as otherwise expressly
provided in this Plan or the Plan Trust Agreement, the Plan Trustee may pursue any Causes of
Action, including Third Party Claims by informal demand and/or by the commencement of
litigation, but is not required to do so. The Proceeds of such Causes of Action, including Third
Party Claims, will be added to the Plan Trust Assets and shall be distributed in accordance with
this Plan, the Committee Settlement, the Proceeds Stipulation and the Plan Trust Agreement.



                                                    25
           Case 19-10844-BLS         Doc 651-2     Filed 04/20/20     Page 27 of 43




            6.4       Effective Date. On the Effective Date, the Plan Trustee shall have the
rights and powers set forth in Section 6.1 (c) and (d) of the Plan in order to carry out and
implement the purposes and intent of the Plan.

             6.5       Records. The Plan Trustee shall be provided with originals or copies of
or access to all documents and business records of the Debtor necessary for the disposition of
Plan Trust Assets and objections to Disputed Claims.

              6.6       Substantial Consummation.        The Plan shall be deemed to be
substantially consummated on the first date Distributions are made in accordance with the terms
of this Plan to any holders of Allowed Claims of any Class.

                               ARTICLE VII
                UNEXPIRED LEASES AND EXECUTORY CONTRACTS

              7.1        Contracts and Leases. On the Effective Date, all Pre-Petition Date
executory contracts, employment agreements and unexpired leases other than those leases and
contracts that are identified on the Assumption Schedule or were previously assumed or rejected,
shall be deemed automatically rejected as of that date or such earlier date as the Debtor may have
unequivocally terminated such lease or contract. The Confirmation Order shall constitute an
order of the Bankruptcy Court approving such rejections, pursuant to section 365 of the
Bankruptcy Code.

             7.2        Payments Related to Assumption of Executory Contracts and
Unexpired Leases. To the extent not already paid prior to plan confirmation, any monetary
amounts by which each executory contract and unexpired lease that is identified on the
Assumption Schedule may be in default shall be satisfied, pursuant to section 365(b)(1) of the
Bankruptcy Code, by Cure. In the event of a dispute regarding (a) the nature or the amount of
any Cure, (b) the ability of any assignee to provide “adequate assurance of future performance”
(within the meaning of section 365 of the Bankruptcy Code) under the executory contract or
unexpired lease to be assumed, or (c) any other matter pertaining to assumption, Cure shall occur
following the entry of a Final Order resolving the dispute and approving the assumption and
assignment. The Confirmation Order shall constitute an order of the Bankruptcy Court
approving the assumption or assumption and assignment, as applicable, of the executory
contracts and unexpired leases identified on the Assumption Schedule pursuant to section 365 of
the Bankruptcy Code.

             7.3       Rejection Damages Bar Date. If the rejection by the Debtor, pursuant to
the Plan or otherwise, of an executory contract or unexpired lease results in a Claim, then such
Claim shall be forever barred and shall not be enforceable against the Debtor, the Plan Trustee or
the properties of any of them unless a proof of claim is filed with the clerk of the Bankruptcy
Court and served upon counsel to the Plan Trustee within twenty-one (21) days after entry of an
Order authorizing the Debtor to reject an executory contract or unexpired lease; provided,
however, that notwithstanding the foregoing, in the case of an executory contract or unexpired
lease “deemed rejected” pursuant to Section 7.1 of this Plan which results in a Claim, such Claim
shall be forever barred and shall not be enforceable against the Debtor, the Plan Trustee or the


                                                   26
            Case 19-10844-BLS         Doc 651-2      Filed 04/20/20     Page 28 of 43




properties of any of them unless a proof of claim is filed with the clerk of the Bankruptcy Court
and served upon counsel to the Plan Trustee within thirty (30) days after the Effective Date.

             7.4        Objections to Rejection Damage Claims. Objections to proofs of Claim
for damages resulting from rejected executory contracts or unexpired leases shall be filed by the
Plan Trustee with the Bankruptcy Court any time on or prior to the Claim Objection Deadline.
Said objections shall be served upon the holder of the Claim to which such objection is made (or
holder’s counsel, when applicable) and any Rejection Claim that is Allowed shall be treated as an
Allowed Class 4 General Unsecured Claim in accordance with this Plan.

                                   ARTICLE VIII
                       PROVISIONS GOVERNING DISTRIBUTIONS

             8.1        Time of Distributions. Except as otherwise provided for herein, ordered
by the Bankruptcy Court, or otherwise, Distributions under the Plan shall be made in accordance
with the Committee Settlement and the Proceeds Stipulation or otherwise as soon as is
reasonably practicable on the later to occur of (a) the Effective Date, (b) the date a Claim
becomes an Allowed Claim, or (c) the date that Cash becomes available for Distribution to a
particular Class pursuant to the treatment of such Class under the Plan. The Plan Trustee may
make additional Distributions of Cash and property received after the initial Distributions. Such
additional Distributions must be made in accordance with the timing set forth in the Committee
Settlement and the Proceeds Stipulation.

              8.2       Interest on Claims. Unless otherwise specifically provided for in the
Plan or Confirmation Order, or as required by section 506 of the Bankruptcy Code, postpetition
Date interest shall not accrue or be paid on Claims, and no Claimholder shall be entitled to
interest accruing on or after the Petition Date on any Claim. Interest shall not accrue or be paid
upon any Disputed Claim in respect of the period from the Petition Date to the date a final
Distribution is made thereon if and after such Disputed Claim becomes an Allowed Claim.

              8.3        Claims Administration Responsibility. The Plan Trustee shall retain sole
responsibility for administering, disputing, objecting to, compromising or otherwise resolving
issues related to Distributions to holders of all Claims.

              8.4        Tax Identification Forms from Holders of Claims. The Plan Trustee
may require each holder of Allowed Claims to provide a current executed Form W-9, Form W-8
or similar tax form as a prerequisite to receiving a Distribution under the Plan and Plan Trust
Agreement by mailing a request for such forms to all holders of Allowed Claims potentially
entitled to Distribution to either (i) the address set forth on the proof(s) of claim filed by such
Claimholder, (ii) the address reflected in the Schedules if no proof of claim has been filed or (iii)
the address set forth in any written notice of change of address delivered to the Plan Trustee and
filed with the Bankruptcy Court. Any holder of Allowed Claims failing to return a completed
Form W-9 (or, if applicable, Form W-8) to the Plan Trustee within 60 days of the Plan Trustee’s
request (or within any further time period expressly agreed to in writing between the Plan Trustee
and such holder of Allowed Claims), shall be deemed to have forfeited their respective rights to
any current, reserved or future Distributions provided for under the Plan and such Allowed Claim
shall be expunged without further order of the Bankruptcy Court. Any such forfeited

                                                     27
            Case 19-10844-BLS          Doc 651-2      Filed 04/20/20      Page 29 of 43




Distribution shall be deemed to have reverted back to the Plan Trust for all purposes, including
for Distributions to other holders of Allowed Claims, notwithstanding any federal, provincial or
state escheat, abandoned or unclaimed property law to the contrary.

               8.5       Withholding, Payment and Reporting Requirements Regarding
Distributions. All Distributions under the Plan and Plan Trust Agreement shall, to the extent
applicable, comply with all tax withholding, payment and reporting requirements imposed by any
federal, state, provincial, local or foreign taxing authority, and all Distributions shall be subject to
any such withholding, payment and reporting requirements. The Plan Trustee shall be authorized
to take any and all actions that may be necessary or appropriate to comply with such withholding,
payment and reporting requirements including requiring each Claimholder to provide a
completed Form W-9 (or, if applicable, Form W-8) as set forth in Section 8.4 of this Plan.
Notwithstanding any other provision of the Plan, (i) each Claimholder of an Allowed Claim that
is to receive a Distribution pursuant to the Plan shall have sole and exclusive responsibility for
the satisfaction and payment of any tax obligations imposed by a governmental unit, including
income, withholding and other tax obligations on account of such Distribution, and including, in
the case of a holder of a Disputed Claim that has become an Allowed Claim, any tax obligation
that would be imposed on the Debtor or Plan Trust, as applicable, in connection with such
Distribution, and (ii) no Distribution shall be made to or on behalf of such holder pursuant to the
Plan unless and until such holder has made arrangements reasonably satisfactory to the Plan
Trustee for the payment and satisfaction of such withholding tax obligations or such tax
obligation that would be imposed in connection with such Distribution.

            8.6         Distribution to General Unsecured Creditors. The Plan Trustee shall
make Distributions to Allowed Class 4 General Unsecured Claims from the GUC Cash on or as
soon as reasonably practicable after the Effective Date; subject to the Plan Trustee’s
establishment, if any, of a Distribution Reserve on account of such Disputed General Unsecured
Claims pursuant to the terms of the Plan Trust Agreement.

             8.7        Procedures for Treating and Resolving Disputed Claims.                No
Distributions Pending Allowance. Except as set forth in Section 8.7(a) of this Plan, no
payments or Distributions will be made with respect to all or any portion of a Disputed Claim
unless and until all objections to such Disputed Claim have been settled or withdrawn or have
been determined by a Final Order, and the Disputed Claim has become an Allowed Claim. All
objections to Disputed Claims shall be filed by the Plan Trustee on or before the Claim Objection
Deadline, unless such time period is extended by the Bankruptcy Court.

                      (a)     Distribution Reserve.    The Plan Trustee will withhold the
Distribution Reserve from the property to be distributed under the Plan to Claimholders. The
Plan Trustee may request estimation for any Disputed Claim that is contingent or unliquidated,
and the Plan Trustee will withhold the Distribution Reserve based upon the estimated amount of
each such Claim as determined by the Bankruptcy Court. If the Plan Trustee elects not to request
such an estimation from the Bankruptcy Court with respect to a Disputed Claim that is
contingent or unliquidated, the Plan Trustee will withhold the Distribution Reserve based upon
the appropriate Pro Rata percentage Distribution of the Face Amount of such Claim.
Notwithstanding anything to the contrary herein, the Plan Trustee may not withhold any


                                                      28
           Case 19-10844-BLS         Doc 651-2      Filed 04/20/20     Page 30 of 43




distributions of DIP Lender Cash to the DIP Lender that are required to be made under the terms
of the Committee Settlement or the Proceeds Stipulation.

                      (b)     Distributions After Allowance. Payments and Distributions from
the Distribution Reserve on account of a Disputed Claim, to the extent that such Disputed Claim
ultimately becomes an Allowed Claim, will be made in accordance with provisions of the Plan
that govern the Class in which such Claim is classified. As soon as reasonably practicable after
the date when the order or judgment of the Bankruptcy Court allowing all or part of such Claim
becomes a Final Order, the Plan Trustee shall distribute to the holder of such Claim any Cash
allocated to such Claim in the Distribution Reserve that would have been distributed on the dates
Distributions were previously made on account of Allowed Claims had such Claim been an
Allowed Claim on such dates. All Distributions made under this Section of the Plan on account
of an Allowed Claim shall be made as if such Claim had been an Allowed Claim on the dates
Distributions were previously made to Allowed Claims.

              8.8       Delivery of Distributions. Distributions to holders of Allowed Claims,
other than Professional Fee Claims, shall be delivered by the Plan Trustee (a) to the addresses set
forth on the proofs of claim filed by such Claimholders (or the address reflected in the Schedules
if no proof of claim is filed), (b) to the addresses set forth in any written notices of address
changes delivered to the Plan Trustee and filed with the Bankruptcy Court after the date of any
related proof of claim, or (c) in the case of a Claimholder whose Claim is governed by an
agreement and is administered by an agent or servicer, to the agent or servicer which shall then
be responsible for making delivery of the Distribution to such Claimholder.

             8.9       Uncashed Checks. Cash payments in the form of checks shall be null
and void if not cashed within one hundred-eighty (180) calendar days after the date of issuance.
Distributions in respect of such voided checks shall be treated as unclaimed or undeliverable
Distributions as provided in Section 8.10 of the Plan. Requests for reissuance of any check must
be made in writing to the Plan Trustee by the Claimholder that originally was issued such check,
which request shall be made within sixty (60) calendar days after the date of issuance thereof.

              8.10      Unclaimed or Undeliverable Distributions. If the Distribution of any
Claimholder, other than Professional Fee Claims, is returned as undeliverable, no further
Distributions to such Claimholder shall be made unless and until the Plan Trustee, as applicable,
is notified of such Claimholder’s then-current address, provided, however, that unless a
Claimholder asserts a claim for an undeliverable Distribution within 60 days after such
Distribution is returned as undeliverable, such Distribution shall be deemed unclaimed property
under section 347(b) of the Bankruptcy Code and all title to and beneficial interest in such
undeliverable Distribution shall revert to and/or remain in the Plan Trust automatically and
without any need for further order by the Bankruptcy Court for all purposes, including for
redistribution to other holders of Allowed Claims, notwithstanding any federal, provincial or
state escheat, abandoned or unclaimed property laws to the contrary; provided, further, that that
the additional 60-day period after Distributions are returned as undeliverable does not apply to
checks that are not cashed within 180 days after issuance thereof. If a Claimholder timely
provides the Plan Trustee the necessary information within the period specified herein, all missed
Distributions shall be made to the Claimholder as soon as is practicable, without interest.


                                                   29
           Case 19-10844-BLS         Doc 651-2      Filed 04/20/20     Page 31 of 43




             8.11      Minimum Distribution. Notwithstanding any other provision of the
Plan, the Plan Trustee, or other disbursing agent will not be required to make Distributions of
Cash less than $50.00 in value.

              8.12      Manner of Payment Under this Plan. The Cash Distributions made
pursuant to this Plan shall be made by checks drawn on domestic banks selected by the Plan
Trustee, or in the Plan Trustee’s sole discretion, by wire transfer from a domestic bank selected
by the Plan Trustee.

              8.13      Post-Final Distribution Assets. Any amounts in the Trust Budget held
by the Plan Trustee after the final Distribution is made shall be distributed to the DIP Lender and
holders of Allowed Class 4 General Unsecured Claims in accordance with the Committee
Settlement and the Proceeds Stipulation; provided, that if the Plan Trustee determines, in his, her
or its reasonable discretion, that the remaining amounts in the Trust Budget are insufficient or it
is otherwise impracticable to make any further or supplemental Distribution to holders of
Allowed Class 4 Claims, then such amount shall be distributed to the DIP Lender.

                              ARTICLE IX
       SETTLEMENT, RELEASE, INJUNCTION AND RELATED PROVISIONS

               9.1       Compromise and Settlement of Claims, Interests and Controversies.
Pursuant to section 363 ofTo the extent provided for by the Bankruptcy Code and Bankruptcy
Rule 9019, and in consideration for the Distributionsclassification, distributions, releases, and
other benefits provided pursuant tounder the Plan, on the Effective Date, the provisions of the
Plan shall constitute a good -faith compromise and settlement of all Claims, Interests, Causes of
Action, and controversies relating to the contractual, legal and subordination rights that a holder
of a Claim may have with respect to any Allowed Claim or any Distribution to be made on
account of such Allowed Claim. Thereleased, settled, compromised, discharged, or otherwise
resolved pursuant to the Plan. To the extent provided for by the Bankruptcy Code, the Plan shall
be deemed a motion to approve the good-faith compromise and settlement of all such Claims,
Interests, Causes of Action, and controversies, and the entry of the Confirmation Order shall
constitute the Bankruptcy Court’s approval of thesuch compromise orand settlement of all such
Claims, Interests and controversies, as well as a finding by the Bankruptcy Court that such
compromise or settlement isand compromise is fair, equitable, reasonable, and in the best
interests of the Debtor, and its Estate and holders, and is fair, equitable and reasonable. In
accordance with the provisions of the Plan, pursuant to section 363 of the Bankruptcy Code and
Bankruptcy Rule 9019(a), without any further notice to or action, order or approval of the
Bankruptcy Court, after the Effective Date, the Plan Trustee may compromise and settle Claims
against the Debtor and Causes of Action, including Third Party Claims against other Entities..
Subject to Article VIII hereof, all distributions made to Holders of Allowed Claims and Allowed
Interests (as applicable) in any Class are intended to be and shall be final.

              9.2       Release of Liens. Except as otherwise provided in the Plan or in any
contract, instrument, release or other agreement or document created pursuant to the Plan, on the
Effective Date and concurrently with the applicable Distributions made pursuant to the Plan and,
in the case of a Secured Claim, satisfaction in full of the portion of the Secured Claim that is
Allowed as of the Effective Date, all mortgages, deeds of trust, Liens, pledges or other security

                                                    30
            Case 19-10844-BLS         Doc 651-2      Filed 04/20/20     Page 32 of 43




interests against any property of the Estate shall be fully released, and all of the right, title and
interest of any holder of such mortgages, deeds of trust, Liens, pledges or other security interests
shall revert to the relevant Estate and its successors and assigns.

          9.3    Releases by the Debtor. EFFECTIVE AS OF THE EFFECTIVE
DATE OF THE PLAN, PURSUANT TO SECTION 1123(b) OF THE BANKRUPTCY
CODE, FOR GOOD AND VALUABLE CONSIDERATION, THE ADEQUACY OF
WHICH IS HEREBY CONFIRMED, ON AND AFTER THE EFFECTIVE DATE, EACH
RELEASED PARTY IS DEEMED CONCLUSIVELY, ABSOLUTELY, EXPRESSLY,
UNCONDITIONALLY, IRREVOCABLY, GENERALLY AND INDIVIDUALLY AND
COLLECTIVELY RELEASED AND ACQUITTED BY THE DEBTOR AND THE
DEBTOR’S ESTATE FROM ANY AND ALL ACTIONS, CLAIMS, INTERESTS,
OBLIGATIONS, RIGHTS, SUITS, DAMAGES, CAUSES OF ACTION, REMEDIES
AND LIABILITIES WHATSOEVER, INCLUDING ANY DERIVATIVE CLAIMS
ASSERTED OR ASSERTABLE ON BEHALF OF THE DEBTOR OR THE DEBTOR’S
ESTATE, AS APPLICABLE, WHETHER KNOWN OR UNKNOWN, FORESEEN OR
UNFORESEEN, MATURED OR UNMATURED, EXISTING OR HEREINAFTER
ARISING, IN LAW, EQUITY, CONTRACT, TORT OR OTHERWISE, BY STATUTE
OR OTHERWISE, THAT THE DEBTOR OR THE DEBTOR’S ESTATE OR ON
BEHALF OF THE HOLDER OF ANY CLAIM OR INTEREST OR OTHER ENTITY,
EVER HAD, NOW HAS OR HEREAFTER CAN, SHALL OR MAY HAVE, BASED ON
OR RELATING TO, OR IN ANY MANNER ARISING FROM, IN WHOLE OR IN
PART, THE DEBTOR, THE DEBTOR’S LIQUIDATION, THE CHAPTER 11 CASE,
THE SUBJECT MATTER OF, OR THE TRANSACTIONS OR EVENTS GIVING RISE
TO, ANY CLAIM OR INTEREST THAT IS TREATED IN THE PLAN, THE BUSINESS
OR CONTRACTUAL ARRANGEMENTS BETWEEN THE DEBTOR AND ANY
RELEASED PARTY, THE RESTRUCTURING OF CLAIMS AND INTERESTS
BEFORE OR DURING THE CHAPTER 11 CASES, INCLUDING THE NEGOTIATION,
FORMULATION, PREPARATION, OR PERFORMANCE OF THE DIP FACILITY,
THE ASSET SALES, THE PLAN, THE DISCLOSURE STATEMENT OR RELATED
AGREEMENTS, INSTRUMENTS OR OTHER DOCUMENTS OR ANY OTHER ACT
OR OMISSION, TRANSACTION, AGREEMENT, EVENT OR OTHER OCCURRENCE
TAKING PLACE ON OR BEFORE THE EFFECTIVE DATE OF THE PLAN
RELATING TO THE DEBTOR OR THE DEBTOR’S ESTATE, EXCEPT FOR ANY
CLAIMS AND CAUSES OF ACTION FOR ACTUAL FRAUD, WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE.

         9.4    Releases by Holders. AS OF THE EFFECTIVE DATE OF THE
PLAN, EACH AND ALL OF THE RELEASING PARTIES SHALL BE DEEMED TO
CONCLUSIVELY,      ABSOLUTELY,         EXPRESSLY,   UNCONDITIONALLY,
IRREVOCABLY, GENERALLY AND INDIVIDUALLY AND COLLECTIVELY,
RELEASE AND ACQUIT EACH AND ALL OF THE RELEASED PARTIES AND
THEIR RESPECTIVE PROPERTY FROM ANY AND ALL ACTIONS, CLAIMS,
INTERESTS, OBLIGATIONS, RIGHTS, SUITS, DAMAGES, CAUSES OF ACTION,
REMEDIES AND LIABILITIES WHATSOEVER, INCLUDING ANY DERIVATIVE
CLAIMS ASSERTED OR ASSERTABLE AGAINST OR ON BEHALF OF ANY OR ALL
OF THE RELEASED PARTIES, WHETHER KNOWN OR UNKNOWN, FORESEEN

                                                     31
           Case 19-10844-BLS         Doc 651-2     Filed 04/20/20     Page 33 of 43




OR UNFORESEEN, MATURED OR UNMATURED, EXISTING OR HEREAFTER
ARISING, IN LAW, EQUITY, CONTRACT, TORT OR OTHERWISE, BY STATUTE
OR OTHERWISE, THAT SUCH RELEASING PARTY (WHETHER INDIVIDUALLY
OR COLLECTIVELY) EVER HAD, NOW HAS OR HEREAFTER CAN, SHALL OR
MAY HAVE, BASED ON OR RELATING TO, OR IN ANY MANNER ARISING FROM,
IN WHOLE OR IN PART, THE DEBTOR, THE DEBTOR’S ESTATE, THE DEBTOR’S
LIQUIDATION, THE CHAPTER 11 CASE, THE SUBJECT MATTER OF, OR THE
TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM OR INTEREST THAT
IS TREATED IN THE PLAN, THE BUSINESS OR CONTRACTUAL
ARRANGEMENTS BETWEEN THE DEBTOR AND ANY RELEASED PARTY, THE
RESTRUCTURING OF CLAIMS AND INTERESTS BEFORE OR DURING THE
CHAPTER 11 CASE, INCLUDING THE NEGOTIATION, FORMULATION,
PREPARATION OR PERFORMANCE OF THE DIP FACILITY, THE ASSET SALES,
THE PLAN, THE DISCLOSURE STATEMENT, OR RELATED AGREEMENTS,
INSTRUMENTS OR OTHER DOCUMENTS OR ANY OTHER ACT OR OMISSION,
TRANSACTION, AGREEMENT, EVENT OR OTHER OCCURRENCE TAKING
PLACE ON OR BEFORE THE EFFECTIVE DATE OF THE PLAN RELATING TO
THE DEBTOR OR THE DEBTOR’S ESTATE, EXCEPT FOR ANY CLAIMS AND
CAUSES OF ACTION FOR ACTUAL FRAUD, WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE.

               9.5      Liabilities to, and Rights of, Governmental Units. Nothing in the Plan
or Confirmation Order shall release, or preclude: (1) any liability to a Governmental Unit that is
not a Claim; (2) any Claim of a Governmental Unit arising on or after the Effective Date; (3) any
liability to a Governmental Unit on the part of any Person or Entity other than the Debtor or Plan
Trustee; (4) any valid right of setoff or recoupment by a Governmental Unit; or (5) any criminal
liability. Nothing in the Plan or Confirmation Order shall enjoin or otherwise bar any
Governmental Unit from asserting or enforcing, outside the Bankruptcy Court, any liability
described in the preceding sentence. The injunction provisions contained in the Plan and
Confirmation Order are not intended and shall not be construed to bar any Governmental Unit
from, after the Effective Date, pursuing any police or regulatory action.

         9.6    Exculpation. EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED IN THE PLAN, NO EXCULPATED PARTY SHALL HAVE OR INCUR,
AND EACH EXCULPATED PARTY IS HEREBY RELEASED AND EXCULPATED
FROM ANY EXCULPATED CLAIM, OBLIGATION, CAUSE OF ACTION OR
LIABILITY FOR ANY EXCULPATED CLAIM, EXCEPT FOR FRAUD, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, BUT IN ALL RESPECTS SUCH
ENTITIES SHALL BE ENTITLED TO RAISE ANY AFFIRMATIVE DEFENSES,
INCLUDING REASONABLE RELIANCE UPON THE ADVICE OF COUNSEL WITH
RESPECT TO THEIR DUTIES AND RESPONSIBILITIES PURSUANT TO THE PLAN.
THE DEBTOR AND THE COMMITTEE (AND EACH OF ITS AFFILIATES, AGENTS,
DIRECTORS, OFFICERS, EMPLOYEES, ADVISORS AND ATTORNEYS) HAVE
PARTICIPATED IN GOOD FAITH AND IN COMPLIANCE WITH THE APPLICABLE
LAWS AND PROVISIONS OF THE BANKRUPTCY CODE WITH REGARD TO THE
SOLICITATION OF VOTES AND TRANSFER OF ESTATE ASSETS TO THE PLAN
TRUST PURSUANT TO THE PLAN AND, THEREFORE, ARE NOT, AND ON

                                                   32
        Case 19-10844-BLS   Doc 651-2   Filed 04/20/20   Page 34 of 43




ACCOUNT OF SUCH TRANSFER SHALL NOT BE, LIABLE AT ANY TIME FOR THE
VIOLATION OF ANY APPLICABLE LAW, RULE OR REGULATION GOVERNING
THE SOLICITATION OF ACCEPTANCES OR REJECTIONS OF THE PLAN OR THE
TRANSFER OF ESTATE ASSETS PURSUANT TO THE PLAN.

         9.7     Injunction. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
IN THE PLAN OR RELATED DOCUMENTS, OR IN OBLIGATIONS ISSUED
PURSUANT TO THE PLAN, ALL ENTITIES WHO HAVE HELD, HOLD OR MAY
HOLD CLAIMS OR INTERESTS THAT ARE SUBJECT TO EXCULPATION
PURSUANT TO SECTION 9.6 OR THAT HAVE BEEN RELEASED UNDER THIS
PLAN ARE PERMANENTLY ENJOINED, FROM AND AFTER THE EFFECTIVE
DATE, FROM TAKING ANY OF THE FOLLOWING ACTIONS: (1) COMMENCING
OR CONTINUING IN ANY MANNER ANY ACTION OR OTHER PROCEEDING OF
ANY KIND ON ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO
ANY SUCH CLAIMS OR INTERESTS; (2) ENFORCING, ATTACHING,
COLLECTING OR RECOVERING BY ANY MANNER OR MEANS ANY JUDGMENT,
AWARD, DECREE OR ORDER AGAINST SUCH ENTITIES ON ACCOUNT OF OR IN
CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR
INTERESTS; (3) CREATING, PERFECTING OR ENFORCING ANY ENCUMBRANCE
OF ANY KIND AGAINST SUCH ENTITIES OR THE PROPERTY OR ESTATES OF
SUCH ENTITIES ON ACCOUNT OF OR IN CONNECTION WITH OR WITH
RESPECT TO ANY SUCH CLAIMS OR INTERESTS; (4) ASSERTING ANY RIGHT
OF SETOFF, SUBROGATION, OR RECOUPMENT OF ANY KIND AGAINST ANY
OBLIGATION DUE FROM SUCH ENTITIES OR AGAINST THE PROPERTY OF
SUCH ENTITIES ON ACCOUNT OF OR IN CONNECTION WITH OR WITH
RESPECT TO ANY SUCH CLAIMS OR INTERESTS UNLESS SUCH HOLDER HAS
FILED A MOTION REQUESTING THE RIGHT TO PERFORM SUCH SETOFF ON
OR BEFORE THE EFFECTIVE DATE, AND NOTWITHSTANDING AN INDICATION
OF A CLAIMS OR INTERESTS OR OTHERWISE THAT SUCH HOLDER ASSERTS,
HAS, OR INTENDS TO PRESERVE ANY RIGHT OF SETOFF PURSUANT TO
APPLICABLE LAW OR OTHERWISE; AND (5) COMMENCING OR CONTINUING
IN ANY MANNER ANY ACTION OR OTHER PROCEEDING OF ANY KIND ON
ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH
CLAIMS OR INTERESTS RELEASED OR SETTLED PURSUANT TO THE PLAN.

         9.8   FROM AND AFTER THE EFFECTIVE DATE, TO THE EXTENT
OF THE EXCULPATION GRANTED IN THIS ARTICLE IX, THE DEBTOR AND
HOLDERS OF CLAIMS OR INTERESTS SHALL BE PERMANENTLY ENJOINED
FROM COMMENCING OR CONTINUING IN ANY MANNER AGAINST THE
EXCULPATED PARTIES AND THEIR ASSETS AND PROPERTIES, AS THE CASE
MAY BE, ANY SUIT, ACTION OR OTHER PROCEEDING, ON ACCOUNT OF OR
RESPECTING ANY EXCULPATED CLAIM.

        9.9   THE RIGHTS AFFORDED IN THE PLAN AND THE
TREATMENT OF ALL CLAIMS OR INTERESTS HEREIN SHALL BE IN
EXCHANGE FOR AND IN COMPLETE SATISFACTION OF CLAIMS OR
INTERESTS OF ANY NATURE WHATSOEVER, INCLUDING ANY INTEREST

                                        33
           Case 19-10844-BLS         Doc 651-2      Filed 04/20/20     Page 35 of 43




ACCRUED ON CLAIMS FROM AND AFTER THE PETITION DATE, AGAINST THE
DEBTOR OR ANY OF ITS ASSETS, OR ESTATE ASSETS. ON THE EFFECTIVE
DATE, ALL SUCH CLAIMS AGAINST THE DEBTOR SHALL BE FULLY
RELEASED, AND THE INTERESTS SHALL BE CANCELLED.

        9.10   EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR
HEREIN OR IN OBLIGATIONS ISSUED PURSUANT HERETO FROM AND AFTER
THE EFFECTIVE DATE, ALL CLAIMS SHALL BE FULLY RELEASED, AND THE
INTERESTS SHALL BE CANCELLED, AND THE DEBTOR’S LIABILITY WITH
RESPECT THERETO SHALL BE EXTINGUISHED COMPLETELY, INCLUDING
ANY LIABILITY OF THE KIND SPECIFIED UNDER SECTION 502(G) OF THE
BANKRUPTCY CODE.

         9.11   ALL ENTITIES SHALL BE PRECLUDED FROM ASSERTING
AGAINST THE DEBTOR, THE DEBTOR’S ESTATE, THE CREDITORS’
COMMITTEE THE PLAN TRUSTEE, EACH OF THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS AND EACH OF THEIR ASSETS AND PROPERTIES, ANY OTHER
CLAIMS OR INTERESTS BASED UPON ANY DOCUMENTS, INSTRUMENTS OR
ANY ACT OR OMISSION, TRANSACTION OR OTHER ACTIVITY OF ANY KIND
OR NATURE THAT OCCURRED BEFORE THE EFFECTIVE DATE. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, ON OR AFTER THE
EFFECTIVE DATE, EXCEPT AS OTHERWISE PROVIDED HEREIN OR IN A PRIOR
ORDER OF THE BANKRUPTCY COURT, A CLAIM MAY NOT BE FILED OR
AMENDED WITHOUT THE PRIOR AUTHORIZATION OF THE BANKRUPTCY
COURT OR THE CONSENT OF THE PLAN TRUSTEE.          ABSENT SUCH
AUTHORIZATION OR CONSENT, ANY NEW OR AMENDED CLAIM FILED SHALL
BE DEEMED DISALLOWED IN FULL AND EXPUNGED WITHOUT FURTHER
ORDER OF THE BANKRUPTCY COURT.

              9.12      Term of Injunctions or Stays. Unless otherwise provided in the Plan or
in the Confirmation Order, all injunctions or stays in effect in the Chapter 11 Case pursuant to
sections 105 or 362 of the Bankruptcy Code or any order of the Bankruptcy Court, and extant on
the Confirmation Date (excluding any injunctions or stays contained in the Plan or the
Confirmation Order), shall remain in full force and effect until the Effective Date. All
injunctions or stays contained in the Plan or the Confirmation Order shall remain in full force and
effect in accordance with their terms.

              9.13     Compromises and Settlements. With the consent of the DIP Lender and
the Committee, pursuant to Bankruptcy Rule 9019(a), the Debtor may compromise and settle
various (a) Claims against it, and (b) claims that it has against other Persons. The Debtor
expressly reserves the right (with Bankruptcy Court approval, following appropriate notice and
opportunity for a hearing) to compromise and settle up to and including the Effective Date,
Claims against it and claims that it may have against other Persons, subject to the consent of the
DIP Lender. After the Effective Date, such right shall pass exclusively to the Plan Trustee to
which such claims shall be conveyed pursuant to the Plan, including in accordance with Section
9.1 of the Plan.


                                                    34
            Case 19-10844-BLS         Doc 651-2      Filed 04/20/20     Page 36 of 43




              9.14      Cancellation of Agreements. On the Effective Date, except to the extent
of a right to receive a Distribution under this Plan and as otherwise provided herein, any note,
bond, indenture or other instrument or document evidencing or creating any indebtedness or
obligation of the Debtor shall be deemed automatically cancelled; provided, however, that each
agreement that governs the rights of the Claimholder and that is administered by an agent or a
servicer, shall continue in effect solely for the purposes of allowing such agent or servicer to
make the Distributions to be made on account of such Claims or Interests under the Plan.

              9.15        Objections to Claims. The failure by the Debtor or the Plan Trustee to
object to, or examine, any Claim or Interest for purposes of voting shall not be deemed a waiver
of any such entities' right to object to (to the extent of any Claim that is not expressly Allowed in
the Plan) or reexamine the Claim or Interest in whole or in part for any other purpose, including,
but not limited to, distribution of property.

             9.16      Setoff.   Notwithstanding anything herein, in no event shall any
Claimholder be entitled to setoff any Claim against any claim, right, or cause of action of the
Debtor, unless such Claimholder preserves its right to set off by (i) including in a timely-filed
proof of claim that it intends to preserve any right of setoff pursuant to section 553 of the
Bankruptcy Code or otherwise or (ii) filing a motion for authority to effect such setoff on or
before the Confirmation Date (regardless of whether such motion is heard prior to or after the
Confirmation Date).

                                      ARTICLE X
                                 CONDITIONS PRECEDENT

            10.1       Conditions to Confirmation. The following are conditions precedent to
confirmation of the Plan that may be satisfied or waived in accordance with Section 10.3 of the
Plan:

              (a)     The Plan and Confirmation Order shall be in form and substance
reasonably acceptable to the Debtor, the Creditors’ Committee and the DIP Lender;

              (b)     The Plan Supplement shall have been filed (including the Plan Trust
Agreement in form and substance reasonably acceptable to the Creditors’ Committee, the Debtor
and the DIP Lender); and

              (c)     The Plan Trustee shall have been selected and shall have indicated his or
her agreement to serve under the terms of the Plan and the Plan Trust Agreement.

             10.2       Conditions to Effective Date. The following are conditions precedent to
the occurrence of the Effective Date, each of which may be satisfied or waived in accordance
with Section 10.3 of the Plan:

              (a)    The Confirmation Order shall have been entered by the Bankruptcy Court
and such Confirmation Order has become a Final Order (unless the Final Order requirement is
waived by the Debtor and the Creditors’ Committee);



                                                     35
            Case 19-10844-BLS         Doc 651-2     Filed 04/20/20     Page 37 of 43




              (b)    Any amendments, modifications, or supplements to the Plan (including the
Plan Supplement) or the Confirmation Order, if any, shall be reasonably acceptable to the DIP
Lender and each Plan Proponent;

              (c)     All professional fees and expenses of the DIP Lender incurred as of such
date have been paid in full in Cash;

               (d)     No stay shall be in effect with respect to the Confirmation Order; and

               (e)    The Plan Trust Agreement shall be in form and substance reasonably
acceptable to the Debtor, the Creditors’ Committee and the DIP Lender and shall have been fully
executed.

              10.3       Waiver of Conditions to Confirmation and Effective Date. The
conditions set forth in Sections 10.1 and 10.2 of the Plan may be waived by the Debtor and the
Creditors’ Committee, in each case with the consent of the DIP Lender, without any notice to any
other parties in interest or the Bankruptcy Court and without a hearing. The failure to satisfy or
waive any condition to the Confirmation Date or the Effective Date may be asserted by the
Debtor, the DIP Lender and the Creditors’ Committee regardless of the circumstances giving rise
to the failure of such condition to be satisfied (including any action or inaction by the Debtor and
the Creditors’ Committee). The failure of the Debtor, the DIP Lender or the Creditors’
Committee to exercise any of the foregoing rights shall not be deemed a waiver of any other
rights, and each such right shall be deemed an ongoing right, which may be asserted at any time.

                                     ARTICLE XI
                              RETENTION OF JURISDICTION

            11.1       Pursuant to sections 105(a) and 1142 of the Bankruptcy Code, the
Bankruptcy Court shall have jurisdiction of all matters arising out of, and related to, the Chapter
11 Case and the Plan, including, among other things, the following matters:

                (a)    to hear and determine pending motions for the assumption and assignment
of or rejection of executory contracts or unexpired leases to which the Debtor are a party or with
respect to which the Debtor may be liable, and to hear and determine the allowance of Claims
resulting therefrom, including the amount of Cure, if any, required to be paid in connection with
such assumption and assignment;

               (b)    to adjudicate any and all adversary proceedings, applications and contested
matters that may be commenced or maintained pursuant to the Chapter 11 Case or the Plan,
including, without limitation, any actions to recover any transfers, assets, properties or damages
to which the Debtor may be entitled under applicable contract provisions, the provisions of this
Plan or under applicable provisions of the Bankruptcy Code or any other federal, state or local
laws;

              (c)      to ensure that Distributions to Allowed Claimholders are accomplished as
provided herein;



                                                    36
            Case 19-10844-BLS        Doc 651-2     Filed 04/20/20     Page 38 of 43




                (d)    to hear and determine any and all objections to the allowance or estimation
of Claims filed both before and after the Confirmation Date, including any objections to the
classification of any Claim or Interest, and to allow or disallow any Claim in whole or in part;

              (e)      to determine requests for the payment of Claims entitled to priority under
section 507(a)(2) of the Bankruptcy Code, including compensation of and reimbursement of
expenses of parties entitled thereto;

              (f)    to enter and implement such orders as may be appropriate if the
Confirmation Order is for any reason stayed, revoked, modified or vacated;

                (g)    to hear and determine disputes arising in connection with the
interpretation, implementation or enforcement of the Plan, including disputes arising under
agreements, documents or instruments executed in connection with the Plan or regarding the
rights of the Plan Trustee;

               (h)    to issue orders in aid of execution, implementation or consummation of
the Plan;

                (i)    to consider any modifications of the Plan, to cure any defect or omission,
or to reconcile any inconsistency in any order of the Bankruptcy Court, including, without
limitation, the Confirmation Order;

              (j)     to hear and determine all applications for compensation and
reimbursement of Professional Claims under the Plan or under sections 330, 331, 503(b), 1103
and 1129(a)(4) of the Bankruptcy Code;

              (k)     to hear and determine matters concerning state, local and federal taxes in
accordance with sections 346, 505 and 1146 of the Bankruptcy Code;

               (l)    to hear any other matter not inconsistent with the Bankruptcy Code;

               (m)    to hear and determine any Claims of or against the Debtor;

               (n)    to enforce all orders previously entered by the Bankruptcy Court; and

               (o)    to enter a Final Decree closing the Chapter 11 Case.

Notwithstanding anything contained herein to the contrary, the Bankruptcy Court retains
exclusive jurisdiction to hear and determine disputes concerning Claims, Interests, Avoidance
Actions, Third Party Claims and any motions to compromise or settle such disputes. Despite the
foregoing, if the Bankruptcy Court is determined not to have jurisdiction with respect to the
foregoing, or if the Plan Trustee chooses to pursue any Causes of Action or Third Party Claim in
another court of competent jurisdiction, the Plan Trustee will have authority to bring such action
in any other court of competent jurisdiction.




                                                   37
            Case 19-10844-BLS         Doc 651-2      Filed 04/20/20     Page 39 of 43




                                  ARTICLE XII
                     ACCEPTANCE OR REJECTION OF THE PLAN;
                      EFFECT OF REJECTION BY ONE OR MORE
                    IMPAIRED CLASSES OF CLAIMS OR INTERESTS

            12.1      Impaired Classes of Claims and Interests Entitled to Vote.
Claimholders in Classes 1 and 4 are entitled to vote as a class to accept or reject the Plan. The
Claims Agent will tabulate votes on the Plan.

              12.2       Acceptance by an Impaired Class. In accordance with section 1126(c) of
the Bankruptcy Code and except as provided in section 1126(e) of the Bankruptcy Code, an
Impaired Class of Claims shall have accepted the Plan if the Plan is accepted by the holders of at
least two-thirds in dollar amount and more than one-half (½) in number of the Allowed Claims of
such Class that have timely and properly voted to accept or reject the Plan.

              12.3       Class Deemed to Reject Plan. Holders of Class 5 Equity and Other
Interest will not receive any Distribution, are not entitled to vote on the Plan and are conclusively
presumed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.

             12.4      Non-Consensual Confirmation. In the event that less than all Classes
entitled to vote accept the Plan, the Debtor will seek Confirmation of the Plan under section
1129(b) of the Bankruptcy Code.

            12.5       Confirmability and Severability of the Plan.             The confirmation
requirements of section 1129 of the Bankruptcy Code must be satisfied. A determination by the
Bankruptcy Court that the Plan is not confirmable pursuant to section 1129 of the Bankruptcy
Code shall not limit or affect the Debtor’s ability to modify the Plan to satisfy the confirmation
requirements of section 1129 of the Bankruptcy Code.

                                     ARTICLE XIII
                              MISCELLANEOUS PROVISIONS

             13.1       Binding Effect. The Plan shall be binding upon and inure to the benefit
of the Debtor, the Plan Trustee, all present and former Claimholders, all present and former
Interestholders, other parties in interest and their respective successors and assigns to the fullest
extent permitted by section 1141(a) of the Bankruptcy Code.

             13.2       Modification and Amendments.          The Debtor or the Creditors’
Committee, with the consent of the DIP Lender and such other Plan Proponent, may alter, amend
or modify the Plan or any Exhibits thereto under section 1127(a) of the Bankruptcy Code at any
time prior to the Confirmation Hearing. After the Confirmation Date and prior to the Effective
Date, the Debtor or the Creditors’ Committee, with the consent of the DIP Lender and such other
Plan Proponent, may, under section 1127(b) of the Bankruptcy Code, institute proceedings in the
Bankruptcy Court to remedy any defect or omission or reconcile any inconsistencies in the Plan,
the Disclosure Statement or the Confirmation Order, and such matters as may be necessary to
carry out the purposes and effects of the Plan, so long as such proceedings do not materially
adversely affect the treatment of Claimholders or Interestholders under the Plan; provided,


                                                     38
            Case 19-10844-BLS         Doc 651-2     Filed 04/20/20     Page 40 of 43




however, that prior notice of such proceedings shall be served in accordance with the Bankruptcy
Rules or order of the Bankruptcy Court. From and after the Effective Date and prior to
substantial consummation of the Plan (as defined in section 1101(2) of the Bankruptcy Code), the
Plan Trustee may seek non-material modification or amendment of the Plan pursuant to this
paragraph.

             13.3       Creditors’ Committee. The Creditors’ Committee shall continue in
existence until the Effective Date to exercise those powers and perform those duties specified in
section 1103 of the Bankruptcy Code, and shall perform such other duties as it may have been
assigned by the Bankruptcy Court prior to the Effective Date. From and after the Effective Date,
the Creditors’ Committee shall exist for the sole purposes of: (a) matters relating to any appeals
or other challenges or matters with respect to the Confirmation Order; (b) preparing the
Creditors’ Committee’s Professional Claims and reviewing and being heard in connection with
all Professional Claims; and (c) appearing before and being heard by the Bankruptcy Court and
other courts of competent jurisdiction in connection with the above duties. Upon the conclusion
of the foregoing duties, the Creditors’ Committee shall automatically dissolve and its members,
Professionals and agents shall be deemed released of all their duties, responsibilities and
obligations in connection with the Chapter 11 Case or the Plan and its implementation, and the
retention or employment of the Creditors’ Committee’s attorneys and other agents shall
terminate. All expenses of Creditors' Committee members and the fees and expenses of their
professionals through the Effective Date shall be paid in accordance with the terms and
conditions of this Plan and any order of the Bankruptcy Court.

              13.4     Third Party Claims/Causes of Action. Unless otherwise released under a
prior Order of the Bankruptcy Court or under the Plan, all Causes of Action and Third Party
Claims are hereby preserved for prosecution and enforcement by the Plan Trustee. For the
avoidance of doubt and without limiting the breadth and generality of the foregoing, the
Identified Causes of Action shall be preserved for prosecution by the Plan Trustee. For the
avoidance of doubt, neither the Debtor nor the Plan Trustee shall commence, litigate, prosecute
and/or settle any Causes of Action against the Exculpated Parties for the Exculpated Claims. The
Plan Trustee shall have no obligation to perform an analysis of or pursue any Cause of Action or
Third Party Claims.

              13.5     Insurance Issues. Nothing in the Disclosure Statement, the Plan, the
Plan Supplement, the Confirmation Order, any other document related to any of the foregoing or
any other order of the Bankruptcy Court (including, without limitation, any other provision that
purports to be preemptory or supervening or grants an injunction or release or requires a part to
opt out of any releases) alters the rights and obligations of the Debtor and the Debtor’s insurers
(or any of their third party administrators) under any insurance policies and any agreements
related thereto or modifies the coverage provided thereunder or the terms and conditions thereof
except that on and after the Effective Date, the Debtor and the Plan Trust shall become and
remain jointly and severally liable for all of the Debtor’s obligations under the insurance policies
and agreements regardless of whether such obligations arise before or after the Effective Date.
Any such rights and obligations shall be determined under the applicable insurance policies and
agreements and applicable non-bankruptcy law.



                                                    39
            Case 19-10844-BLS        Doc 651-2      Filed 04/20/20     Page 41 of 43




             13.6      Revocation, Withdrawal or Non-Consummation Right to Revoke or
Withdraw. The Debtor reserves the right to revoke or withdraw the Plan at any time prior to the
Effective Date with the consent of the Creditors’ Committee and the DIP Lender.

              13.7      Severability of Plan Provisions. If prior to Confirmation any term or
provision of this Plan which does not govern the treatment of Claims or Interests or the
conditions to the Effective Date is held by the Bankruptcy Court to be invalid, void or
unenforceable, the Bankruptcy Court shall have the power to alter and interpret such term or
provision to make it valid and enforceable to the maximum extent practicable, consistent with the
original purpose of the term or provision held to be invalid, void, or unenforceable, and such
term or provision shall then be applicable as altered or interpreted. Notwithstanding any such
holding, alteration or interpretation, the remainder of the terms and provisions of this Plan will
remain in full force and effect and will in no way be affected, impaired, or invalidated by such
holding, alteration, or interpretation. The Confirmation Order shall constitute a judicial
determination and shall provide that each term and provision of this Plan, as it may have been
altered or interpreted in accordance with the foregoing, is valid and enforceable pursuant to its
terms.

            13.8       U.S. Trustee’s Fees. All fees due and owing under 28 U.S.C. §1930 shall
be paid on the Effective Date and thereafter, as due, until the Case is closed, converted or
dismissed and final decreed, from the Trust Budget.

              13.9       Notices. Pursuant to Bankruptcy Rule 2002 and any applicable local
Bankruptcy Rules, notice of all post-Effective Date matters for which notice is required to be
given shall be deemed sufficient if served upon the U.S. Trustee’s Office, counsel to the Debtor,
the Plan Trustee, counsel to the Plan Trustee and all persons on the Debtor’s Bankruptcy Rule
2002 service list. With the exception of the Debtor, the Plan Trustee and the United States
Trustee, any Person desiring to remain on the Debtor’s Bankruptcy Rule 2002 service list shall be
required to file a request for continued service and to serve such request upon counsel to the Plan
Trustee within thirty (30) days subsequent to the Effective Date. Persons shall be notified of
such continued notice requirements in the notice of entry of the Confirmation Order. Persons
who do not file a request for continued service shall be removed from the Bankruptcy Rule 2002
service list. Any notice required or permitted to be provided to the Debtor, the Plan Trustee
under the Plan shall be in writing and served by (a) certified mail, return receipt requested, (b)
hand delivery, or (c) overnight delivery service, to be addressed as follows:

If to the Debtor:

       Erin N. Brady, Esquire
       Hogan Lovells US LLP
       1999 Avenue of the Stars, Suite 1400
       Los Angeles, CA 90067

       with a copy to:

       Derek C. Abbott, Esquire
       Morris, Nichols, Arsht & Tunnell LLP

                                                    40
            Case 19-10844-BLS        Doc 651-2     Filed 04/20/20    Page 42 of 43




       1201 Market Street, 16th Floor
       Wilmington, DE 19899


If to the Plan Trustee:

       [●●●●]
       [●●●●]
       [●●●●]
       [●●●●]

       - and -

       Klehr Harrison Harvey Branzburg LLP
       919 N. Market Street, Suite 1000
       Wilmington, DE 19801
       Attn: Domenic E. Pacitti
       E-mail address: dpacitti@klehr.com

       - and -

       Klehr Harrison Harvey Branzburg LLP
       1935 Market Street, Suite 1400
       Philadelphia, PA 19103
       Attn: Morton R. Branzburg
       E-mail address: mbranzburg@klehr.com

If to the DIP Lender:

       Todd M. Goren, Esquire
       Morrison & Foerster LLP
       250 West 55th Street
       New York, NY 10019

       Alexander Rheaume, Esquire
       Morrison & Foerster LLP
       200 Clarendon Street
       Boston, MA 02116

              13.10      Governing Law. Unless a rule of law or procedure is supplied by federal
law (including the Bankruptcy Code and Bankruptcy Rules) or unless otherwise specifically
stated, the laws of the State of Delaware shall govern the construction and implementation of the
Plan, any agreements, documents and instruments executed in connection with the Plan, and
corporate governance matters.

             13.11       Waiver and Estoppel. Each Claimholder shall be deemed to have waived
any right to assert that, by virtue of an agreement made with the Debtor and/or its counsel, the

                                                  41
           Case 19-10844-BLS         Doc 651-2     Filed 04/20/20     Page 43 of 43




Creditors’ Committee and/or its counsel, or any other party, its Claim or Interest should be
allowed in a certain amount, in a certain priority, secured or not subordinated if such agreement
was not disclosed in the Plan, the Disclosure Statement or other papers filed with, or orders
entered by, the Bankruptcy Court.



Dated: MarchApril [●], 2020                 Respectfully submitted,


                                            Achaogen, Inc.


                                            By:     /s/




                                            The Official Committee of Unsecured Creditors
                                            of Achaogen, Inc.


                                            By:     /s/




                                                  42
